     Case 1:17-cv-01471-CFC Document 192 Filed 11/16/18 Page 1 of 39 PageID #: 11659


                                                                                           1


                 1                   IN THE UNITED STATES DISTRICT COURT

                 2                   IN AND FOR THE DISTRICT OF DELAWARE

                 3                                        - - -

                 4
                       GENENTECH, INC. and CITY OF               :     CIVIL ACTION
                 5     HOPE,                                     :
                                                                 :
                 6                       Plaintiffs,             :
                                                                 :
                 7          vs.                                  :
                                                                 :
                 8     AMGEN, INC.,                              :
                                                                 :     NO. 17-1407-CFC
                 9                       Defendant.              :     NO. 17-1471-CFC

                 10

                 11                                        - - -

                 12                                      Wilmington, Delaware
                                                         Wednesday, October 10, 2018
                 13                                      11:02 o'clock, a.m.

                 14                                        - - -

                 15   BEFORE:   HONORABLE COLM F. CONNOLLY, U.S.D.C.J.

                 16                                      - - -

                 17   APPEARANCES:

                 18
                                     McCARTER & ENGLISH, LLP
                 19                  BY: DANIEL M. SILVER, ESQ.

                 20
                                                -and-
                 21

                 22

                 23

                 24                                                  Valerie J. Gunning
                                                                     Official Court Reporter
                 25




1 of 60 sheets                              Page 1 to 1 of 151                            10/10/2018 09:27:56 PM
                                      2
      Case 1:17-cv-01471-CFC Document 192 Filed 11/16/18 Page 2 of 39 PageID #: 11660                                                      4
  1   APPEARANCES (Continued):

  2
               WILLIAMS & CONNOLLY LLP                                         1   Higgins from Young Conaway. I would like to echo
  3            BY: PAUL B. GAFFNEY, ESQ.
                  DAVID J. BERL, ESQ. and                                      2   Mr. Silver's comments. It's a pleasure to be here before
  4               TEAGAN J. GREGORY, ESQ.
                  (Washington, D.C.)                                           3   you.
  5
                                                                               4                 With me today from Proskauer is Siegmund Gutman
  6                  -and-
                                                                               5   and Gourdin Sirles.
  7
                                                                               6                 MR. GUTMAN: Good morning, Your Honor.
               DURIE TANGRI
  8            BY: ERIC C. WEINER, ESQ.                                        7                 MR. SIRLES: Good morning.
                 (San Francisco, California)
  9                                                                            8                 THE COURT: Good morning.
 10               Counsel for Plaintiff                                        9                 MR. HIGGINS: And from our client, Amgen, Thomas
                  Genentech, Inc.
 11                                                                           10   Lavery.

 12                                                                           11                 MR. LAVERY: Good morning, Your Honor.

 13            YOUNG CONAWAY STARGATT & TAYLOR, LLP                           12                 MR. HIGGINS: And just one housekeeping matter
                  BY: JAMES L. HIGGINS, ESQ. and
                                                                              13   before we get started. There are a couple of issues today
 14                  MELANIE K. SHARP, ESQ.
                                                                              14   that we would ask that the courtroom be sealed for. I
 15
                         -and-                                                15   believe there's one gentleman who is not affiliated with the
 16
                                                                              16   parties or under the protective order in this case.
 17                PROSKAUER ROSE LLP.
                   BY: SIEGMUND Y. GUTMAN, ESQ. and                           17                 MR. CONNOLLY: I will step out, Your Honor.
 18                   GOURDIN W. SIRLES, ESQ.
                      (Los Angeles, California)                               18   Whatever you instruct me to do.
 19
                                                                              19                 THE COURT: Yes. I think it is because I spent
 20               Counsel for Defendant
                                                                              20   17 years in the Department of Justice, I'm a big fan of
                  Amgen Inc.
 21                                                                           21   First Amendment, and like Judge Andrews, who also has that
 22                  - - -                                                    22   background, am reluctant to shut a court proceeding
 23                                                                           23   down.

 24                                                                           24                 Why don't we, when we get to something that you

 25                                                                           25   think is --



                                                            3                                                                              5



  1                   PROCEEDINGS                                              1                 MR. HIGGINS: I will alert Your Honor when it

  2                                                                            2   comes up.

  3            (Proceedings commenced in the courtroom,                        3                 THE COURT: Would warrant -- I'm trying to think

  4   beginning at 11:02 a.m.)                                                 4   of what comes up.

  5                                                                            5                 MR. HIGGINS: Sure.

  6            THE COURT: Good morning. Please be seated.                      6                 THE COURT: I've read in the briefing --

  7                (Counsel respond, "Good morning, Your Honor.")              7                 MR. HIGGINS: Sure. Without going into detail

  8                THE COURT: I had thought we were going to have              8   obviously, the issue of the protective order and the foreign

  9   this in my chambers, but given the crowd, decided that                   9   use, some of the information that might be discussed about

 10   wouldn't work, so welcome.                                              10   what product use we're talking about --

 11                MR. SILVER: Good morning, Your Honor. Dan                  11                 THE COURT: Right.

 12   silver from McCarter & English on behalf of the plaintiffs.             12                 MR. HIGGINS: -- implicates Amgen's sensitive

 13   It's my pleasure to appear before Your Honor the first time             13   information as well as I believe some discussion about

 14   live.                                                                   14   launch.

 15                THE COURT: Thank you.                                      15                 THE COURT: Right.

 16                MR. SILVER: Happy to have you in court, Your               16                 MR. HIGGINS: Potentials and what have you.

 17   Honor.                                                                  17                 MR. GUTMAN: There might also be, Your Honor, a

 18                With me, Your Honor, at counsel table, Paul                18   discussion regarding some manufacturing activities. I don't

 19   Gaffney, David Berl and Teagan Gregory of Williams &                    19   know exactly what Genentech and City of Hope plan on

 20   Connolly on behalf of Genentech. And because it's our first             20   arguing, but there could be references to manufacturing

 21   appearance before Your Honor, we brought some other members             21   processes as well.

 22   of our team as well to observe.                                         22                 THE COURT: Give me one second to see the order

 23                THE COURT: Okay.                                           23   that we're going to go through these arguments.

 24                MR. SILVER: Thank you, Your Honor.                         24                 (Pause.)

 25                MR. HIGGINS: Good morning, Your Honor. Jim                 25                 THE COURT: So the gentleman in the back is

10/10/2018 09:27:56 PM                                              Page 2 to 5 of 151                                                     2 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                     6
                                         Filed 11/16/18 Page 3 of 39 PageID #: 11661                                                     8


 1    Arthur Connolly.                                                        1   the other side, and we'll go from there.
 2                  MR. HIGGINS: I'm aware, Your Honor.                       2               MR. GAFFNEY: Thank you, Your Honor.
 3                  THE COURT: It's spelled the same way as my                3               With respect to the protective order, there are
 4    name. It's spelled the same way as Paul Connolly of                     4   three documents, nine pages of information that disclose
 5    Williams and Connolly. There's no relations among those                 5   that in connection with this product, Amgen is going to do
 6    three people.                                                           6   some testing at its site in Ireland. This is not the
 7                  MR. HIGGINS: Your Honor -- excuse me.                     7   formula to Coke or how they make their, the details of their
 8                  THE COURT: But, Mr. Connolly, the problem is,             8   manufacturing, and so we have not objected at this point to
 9    is that the arguments, it's going to be very, very difficult            9   the confidentiality of this information, but it is basically
10    for me to segregate confidential versus nonconfidential                10   a disclosure that they are doing part of the process in
11    information.                                                           11   Ireland, where Genentech has patent rights. And so we have
12                  It's possible that one of the arguments, which           12   been in these prolonged negotiations over the protective
13    we won't get to until I go through at least four others,               13   order, sought the ability to use that information in those
14    might be sufficiently public throughout that we could                  14   nine pages to be able to provide that to Irish counsel so
15    open -- frankly, it would just be a lot easier if I could              15   that they would have the necessary factual basis to initiate
16    ask you to excuse yourself.                                            16   litigation to enforce Genentech's rights in Ireland against
17                  MR. CONNOLLY: I understand, Your Honor, and I            17   that activity.
18    will do so.                                                            18               We thought we had an agreement on this. There's
19                  THE COURT: And what I will say to you is,                19   a provision essentially doing the same thing, and the
20    because I do not want to disown comments I made earlier, you           20   protective order Judge Sleet entered in the Genentech/Pfizer
21    could always make an application for the transcript, and               21   case has a number of overlapping patents and a different
22    then the parties can decide what they want to do before a              22   product.
23    transcript will be made public.                                        23               THE COURT: So actually, on that, just a small
24                  MR. CONNOLLY: Thank you, Your Honor.                     24   point going forward, and I say this because I'm new to the
25                  THE COURT: Thank you, Mr. Connolly.                      25   job. I got assigned some 400 cases. I can't say how many


                                                            7                                                                            9


 1                  MR. HIGGINS: Thank you, Your Honor.                       1   hearings I have today and tomorrow. If you're going to have
 2                  And I would also like to introduce Melanie Sharp          2   an exhibit attached to a letter with multiple pages, if you
 3    from Young Conaway.                                                     3   could direct me to the page in your briefing, that would
 4                  THE COURT: Good morning, Ms. Sharp.                       4   really be helpful.
 5                  MS. SHARP: Good morning, Your Honor.                      5               So, for instance, I'm referring to the other pro
 6                  THE COURT: All right. Why don't we take                   6   protective order that's Exhibit 12.
 7    Genentech's application first.                                          7               MR. GAFFNEY: Yes.
 8                  MR. GAFFNEY: Good morning, Your Honor. Paul               8               THE COURT: But having said that, I didn't
 9    Gaffney, Williams and Connolly.                                         9   really lose any sleep over that omission because I'm not
10                  THE COURT: Good morning.                                 10   really sure how persuasive it was that it was done in
11                  MR. GAFFNEY: For Genentech.                              11   another case.
12                  Your Honor, I will be addressing the matters             12               MR. GAFFNEY: Fair enough.
13    raised in our letter, and my partner, Mr. Berl, is prepared            13               THE COURT: I'm more interested in some of the
14    to address the matters raised in response to Amgen's letter.           14   other issues that you've discussed about the protective
15                  THE COURT: All right.                                    15   order, learning about that.
16                  MR. GAFFNEY: I don't know whether your                   16               MR. GAFFNEY: Sure. But I apologize for the
17    preference is to take all of these at once, but if we jump             17   lack of pin cites. As I prepared for today --
18    back and forth, that explains the musical chairs here, if              18               THE COURT: We're all busy.
19    you will.                                                              19               MR. GAFFNEY: -- I share your frustration in not
20                  THE COURT: I actually like the latter approach,          20   being able to find them. And since I had the final sign-off
21    the musical chairs approach. That's why I had decided to do            21   on the letter, that is on me.
22    these things in chambers, so I think that setting lends                22               So the issue really is the POSCO case and what
23    itself to that choreography, if you will.                              23   is the standard for using information obtained from folks in
24                  Why don't you address the first issue, the               24   the U.S. in litigation or pursuant to the statute here,
25    protective order issue, and hear you, and then we'll hear              25   1782, that is discussed in that case. What are the
3 of 60 sheets                                                     Page 6 to 9 of 151                                         10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                     10
                                         Filed 11/16/18 Page 4 of 39 PageID #: 11662                                                      12


 1   standards for using that information in a proceeding outside              1   foreign country tribunal, or are you saying looser to
 2   the United States?                                                        2   protect?
 3               And we raised that issue in front of Judge Sleet              3                 MR. GAFFNEY: Looser inside the United States.
 4   and we raised it again in the letter, and we submit that                  4                 THE COURT: All right. I wanted to make sure I
 5   those are satisfied. The other side doesn't even cite the                 5   understand that.
 6   case much less the attempt to distinguish it.                             6                 MR. GAFFNEY: If I said the opposite, I
 7               I understand they would rather not get sued in                7   misspoke.
 8   Ireland, but the reality is, is that this drug, in the                    8                 THE COURT: No, you didn't.
 9   process of taking it from the factory to the market, it goes              9                 And you agree though in either case, it's my
10   through Ireland, it's imported into Ireland. Testing is                  10   discretion.
11   either going to be conducted or they have approval to                    11                 MR. GAFFNEY: Of course.
12   conduct the testing in Ireland.                                          12                 THE COURT: It's a discretionary call. Right?
13               The role of Ireland in the European version of               13                 MR. GAFFNEY: It is a discretionary call.
14   the product is disclosed in Europe. It's just not something              14                 THE COURT: All right. So I look at the POSCO
15   that, I'm frankly surprised we're back here arguing it again             15   factors, in particular, Factor 2 and 3. Is there any record
16   in front of this Court for a second time.                                16   evidence that would address those two factors?
17               There are other ways to do this. We could have               17                 MR. GAFFNEY: Well, on --
18   filed a 1782 action. You know, we could have moved to                    18                 THE COURT: When I say evidence, I don't mean a
19   de-designate the confidentiality of this tiny piece of                   19   hearing, but just either papers. If you want to even say
20   information we want that our Irish counsel says we would                 20   argument, something that has addressed these issues that are
21   need. But this seems to be under the case law the most                   21   of concern there. Of course, the factors come from the
22   efficient and appropriate way to accomplish what we need to              22   Intel case.
23   do.                                                                      23                 MR. GAFFNEY: Sure. Well, there are cases,
24               THE COURT: Well, let's say we had, instead of                24   we've cited one of them, and there are others we can cite
25   potential litigation in Ireland, you had potential                       25   Your Honor. In a three-page brief you tend to economize on


                                                              11                                                                          13


 1   litigation in Texas. As a matter of right, would you be                   1   the string cites.
 2   able to have a protective order in this case allowing you to              2                 The case that addressed factor 2, and I think
 3   use that information to file suit in Texas?                               3   factor three again is --
 4               MR. GAFFNEY: I think it would depend on the                   4                 THE COURT: You are talking about this Florida
 5   terms of the protective order. I think you negotiate these                5   case? What case are you talking about?
 6   things, and if it's not covered, you would go and apply to                6                 MR. GAFFNEY: Yes.
 7   the Court and say, we would like permission to use this, and              7                 THE COURT: Okay.
 8   it would be decided on a case-by-case basis.                              8                 MR. GAFFNEY: The NRC case in the Southern
 9               THE COURT: And what factors would be considered               9   District of Florida.
10   in that circumstance set forth?                                          10                 THE COURT: Right.
11               MR. GAFFNEY: Well, I think it would be -- I                  11                 MR. GAFFNEY: Again, we have some other cites
12   don't know the exact test other than to say it is looser                 12   where Ireland has been identified as a recognized judicial
13   than the test to use it outside the United States because                13   forum, and we can commit those to Your Honor.
14   that's an issue that the Federal Circuit has addressed and               14                 THE COURT: I think the fact that that's for
15   has in effect incorporated the standards of the statute even             15   more. I mean, don't you have to come forward and explain
16   for proceedings like this one, where we're seeking it, to                16   that in this particular case? That's one of the problems.
17   modify a protective order. So I think the Court would have               17   Let me just start with that.
18   considerable discretion to decide whether information                    18                 I realize that Intel says that 1782 applies even
19   produced in discovery in this case could be used for another             19   before a proceeding is formally instituted. I get that,
20   case in another Federal Court.                                           20   although I have to say, I have a hard time understanding it,
21               THE COURT: And just so I understand it, are you              21   and it was in the context of a criminal case, which is done
22   saying, you said looser. Are you saying that under POSCO                 22   differently over in some countries in Europe.
23   and Intel, the Supreme Court case that's discussed in POSCO,             23                 So one of the things, and Amgen makes this
24   or even under 1782, are you saying that I have more latitude             24   point, we don't even have a proceeding. So I'm trying to
25   or it's a looser standard to share information if it's a                 25   find -- I mean, my first reaction to this before I read
10/10/2018 09:27:56 PM                                             Page 10 to 13 of 151                                                   4 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                     14
                                         Filed 11/16/18 Page 5 of 39 PageID #: 11663                                                   16


 1    POSCO and Intel and looked at the statute was, isn't this               1   talking about a proceeding. Right? I get that there's
 2    really premature? And then you get to the other two factors             2   a proceeding in place. That I understand. I realize
 3    though.                                                                 3   Congress modified 1782, took out the word. Just help me
 4                  So we don't have a proceeding, so I guess we              4   with that.
 5    don't know for sure what Court it would be in Ireland, or               5                Why as a policy matter, in the absence of a
 6    maybe you do.                                                           6   formal proceeding that is already existing in Europe, why
 7                  MR. GAFFNEY: We know what Court it will be in.            7   should you get to use the discovery mechanisms here to go
 8    This is a case initiation -- this is a piece of information             8   build a case in a foreign country?
 9    we need to institute the case. You know, we have to have                9                MR. GAFFNEY: Let me address that by actually
10    the analogue to Rule 11 over there. We know from discovery             10   backing up a little bit, because as you pointed out, there
11    in this case that they engage in certain activities in                 11   isn't -- we have a bunch of documents and there's no
12    Ireland that infringe Genentech's intellectual property                12   protective order, and the reason for that is we're dealing
13    rights, and so we have to file the case, and so we need                13   with this statute enacted to address the procedure, if you
14    certain information and we have tried to obviously limit it            14   will, for biosimilar entry into the market. You'll hear it
15    as much as possible to what we are asking for to be able to            15   a zillion times in this case, the BPCIA.
16    use over there.                                                        16                And what happens at the outset of the case is
17                  And so if the question is what are the                   17   that the statute requires the company that wants to make the
18    procedures in Ireland for the protection of this                       18   biosimilar product to, without any request from us, without
19    information, I'm not sure there's a disagreement on that.              19   discovery requests, without a subpoena, to provide a rather
20    That is, there is an analogue to our protective order over             20   large amount of information, the application to the FDA and
21    there. We would have agreed that we would support their                21   other information about the manufacturing process for the
22    application to keep it that way.                                       22   purpose of allowing the innovative company to evaluate the
23                  I think it is a fact, as Amgen points out, that          23   extent to which what the applicant is proposing to do would
24    the Judge in Ireland could decide, I don't -- it doesn't               24   infringe our patents, patent portfolio protecting the
25    sound secret to me and allow that piece of information to be           25   products and also protecting the complicated process for


                                                             15                                                                        17


 1    disclosed. So I guess it's my understanding that what                   1   manufacturing it.
 2    procedures, what would happen in Ireland, how those courts              2                And so that information was provided, so we
 3    work, in particular, how they treat this information is not             3   have -- we had a large amount of information before the suit
 4    really in dispute here.                                                 4   was ever filed. It was a dispute about whether we got
 5                  And we both contacted our Irish counsel.                  5   enough, but I'm assuming that's yesterday's news and we've
 6    They've contacted theirs. We've contacted ours. We have                 6   moved on.
 7    not been able to obviously tell them anything in factual                7                But we had a lot of information. That
 8    detail, but I think we're getting by and large the same                 8   information disclosed, in addition to infringement of our
 9    information back about how it would work. And, again, for               9   U.S. portfolio, the infringement of the rights in Ireland.
10    some reason, they don't address, their letter doesn't really           10   So we have looked at the mechanisms available to us as to
11    address the test.                                                      11   what to do about that. One of them is to file a 1782
12                  THE COURT: Well, the test is guidance, in                12   action. One of them is to, we could propose to de-designate
13    fairness to them, and it's not exactly on point. For                   13   this information because it strikes, you know, because what
14    starters, you are not modifying the protective order. We               14   they do in Ireland -- doing in Ireland the sort of things
15    don't have a protective order. You have not brought a 1782             15   that they disclose on their website that they do in Ireland
16    application. You know, I wouldn't be too critical of them              16   doesn't strike me as confidential. And the other
17    on that.                                                               17   alternative is, as we did in the other case in front of
18                  Maybe you can help me, just struggling with the          18   Judge Sleet, is to deal with it proactively in the
19    idea that, again, notwithstanding, I've read Intel, I've               19   protective order. Say, look, there's a little bit here, we
20    read POSCO, that you get to use as a vehicle to bring a                20   have it. Protective orders are not designed to hide
21    case in a foreign country a discovery mechanism in a case              21   wrongdoing. They are designed to allow for the appropriate
22    here.                                                                  22   use of information you provide, and let's take care of this
23                  MR. GAFFNEY: Well, the procedure -- let me               23   now rather than complicating these already complicated
24    address it.                                                            24   proceedings.
25                  THE COURT: And especially when we're not                 25                And so that is how we approached it. It strikes
5 of 60 sheets                                                    Page 14 to 17 of 151                                       10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                     18
                                         Filed 11/16/18 Page 6 of 39 PageID #: 11664                                                20


 1   us that it's perfectly appropriate under all of the -- this            1              THE COURT: So then, I mean, we're talking about
 2   case may not fit exactly like one of the other cases, but in           2   confidential information. Right?
 3   some ways that's because the circumstances we're dealing               3              MR. HIGGINS: Fair, Your Honor.
 4   with are unique. We dealt with it in what we thought was               4              THE COURT: All right. So I just want to make
 5   the most responsible way.                                              5   sure.
 6               THE COURT: All right. Anything else?                       6              MR. HIGGINS: Sure.
 7               MR. GAFFNEY: No, Your Honor. I just, I                     7              THE COURT: All right.
 8   realized with respect to the pin cites --                              8              MR. HIGGINS: So back up on the same sort of
 9               THE COURT: Oh, that's not a big deal. I just               9   theme. They need the necessary factual basis, they say.
10   meant it's a lot easier to me. I get an Exhibit 12 and I              10   What was omitted from Mr. Gaffney's presentation, I think,
11   decided not to go through the protective order and figure             11   is the fact that long ago we agreed that they could share
12   out where the paragraph was.                                          12   confidential information with their outside Irish counsel in
13               MR. GAFFNEY: Fair enough. I'm not even sure we            13   order to review whatever facts they believe exist about what
14   gave you the paragraph cites to our own proposed protective           14   is going on in Ireland in order to bring a suit.
15   order and those are 8, 9, 32 and 35. And, again, the next             15              What we object to -- well, let me back up a
16   time we cite a 30-page document, we'll give you a little              16   little further. What we objected to was their using the
17   more direction on where to find what we are pointing you              17   materials in the Irish litigation, putting them on the
18   to.                                                                   18   docket, making them public.
19               THE COURT: All right.                                     19              They have backed off of that, but they still
20               MR. GAFFNEY: Thank you, Your Honor.                       20   intend or would like to include these pages in these case
21               THE COURT: All right. And then Mr. Gutman, or             21   initiating documents, which are statement of claims and
22   no?                                                                   22   particulars of infringement which, as I understand it, are
23               MR. HIGGINS: Mr. Higgins, Your Honor.                     23   not filed with the Irish Court, but they're served on Amgen,
24               THE COURT: Mr. Higgins.                                   24   and then the Court, during the course of proceedings, will
25               MR. HIGGINS: I will be addressing this.                   25   hear about them.


                                                           19                                                                       21


 1               So just to start, Mr. Gaffney indicated that               1              And as was represented, both sides have
 2   they needed this information over in Ireland in order to               2   discussed this with Irish counsel independently, obviously,
 3   establish a necessary factual basis to bring suit. And just            3   and --
 4   a few moments ago he said that this information is                     4              THE COURT: Hopefully, none of my cousins. I
 5   effectively available on Amgen's website, so what's the big            5   have six cousins who are lawyers in Ireland and one who is a
 6   deal?                                                                  6   judge.
 7               So it raises the question, if it's available on            7              MR. HIGGINS: I don't think so.
 8   the website and you can get the requisite factual proof                8              THE COURT: His name is Coffey, just in case
 9   needed through that avenue, why are you, you know, insisting           9   that ever comes up.
10   on bringing Amgen confidential information to produce under           10              MR. HIGGINS: And after discussing it with our
11   the BPCIA into the mix?                                               11   Irish counsel, it was clear to us that if these materials
12               THE COURT: Let me just interrupt you.                     12   are included in these case initiating documents and then
13               MR. HIGGINS: Sure.                                        13   later referenced, whether by an attorney, a witness or even
14               THE COURT: I didn't, and I don't hear that well           14   the Court asking a question, the Court rules in Ireland to
15   sometimes, and I certainly don't pick up on everything. I             15   permit public access basically, or at least an application
16   didn't understand Mr. Gaffney to make that assertion, so let          16   for it.
17   me just ask you this though to cut right to the chase.                17              So our concern is that in addition to the fact
18               As I understand, there are three documents, nine          18   that as Mr. Gaffney indicated, it's completely discretionary
19   pages.                                                                19   over in Ireland whether to honor a confidentiality agreement
20               MR. HIGGINS: Correct.                                     20   that the parties have about these materials. Our concern is
21               THE COURT: Is it your position, your client's             21   that we'd have to go into every hearing seeking to seal and
22   position that those three documents are public?                       22   make sure that nobody was going to say anything that might
23               MR. HIGGINS: No.                                          23   implicate these materials or else risk the materials
24               THE COURT: Okay.                                          24   becoming public. And the reason that these materials are
25               MR. HIGGINS: They're not.                                 25   sensitive is because, and Mr. Gaffney sort of tossed it
10/10/2018 09:27:56 PM                                          Page 18 to 21 of 151                                                 6 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                     22
                                         Filed 11/16/18 Page 7 of 39 PageID #: 11665                                                    24


 1    aside as, you know, this is nothing. In fact, this is the                1   in their head what's on those pages and then filing suit and
 2    type of information that biologic and pharmaceutical                     2   letting Irish discovery take over. It's with Irish counsel
 3    companies keep very, very secret. It's effectively trade                 3   not attaching the documents, I'm pretty sure they agreed
 4    secrets. It's information about which manufacturing                      4   they wouldn't do that, but including references to what
 5    facilities are capable of this, which are capable of that,               5   these materials are in the papers that are served on Amgen,
 6    and that's what we would like to protect here.                           6   and then eventually during the course of court hearings,
 7                And it's also noteworthy that these materials                7   they're discussed. And our understanding from counsel in
 8    don't only implicate the Irish information that they are                 8   Ireland is that any discussion of the contents of these
 9    interested in, but these materials have information about                9   materials that are referenced in these case initiating
10    other Amgen manufacturing facilities in other locations.                10   pleadings, any reference to it would open the door to public
11                So from our perspective, we've said they can                11   access, including from competitors, the press, what have
12    share the information with their Irish counsel. Their Irish             12   you.
13    counsel can then decide whether they think it makes sense to            13              THE COURT: But you're okay with Irish counsel
14    file suit. They don't need any more than that. They have                14   reading the documents?
15    not filed suit. I think that's a little bit telling.                    15              MR. HIGGINS: They would be subject to the
16                You know, and if they were to file suit, our                16   protective order.
17    position would be that Ireland has discovery processes, and             17              THE COURT: Right.
18    if the judge over there thought that these pages were                   18              MR. HIGGINS: Yes.
19    subject to discovery under Irish rule, then great. I find               19              THE COURT: They just could not reference the
20    it highly improbable that if suit was filed over there,                 20   documents or disclose the contents of the documents?
21    Amgen would be somehow able to conceal what it's doing over             21              MR. HIGGINS: Right.
22    there.                                                                  22              THE COURT: And then what happens if then they
23                So to me, it strikes us as an effort to get at              23   file suit, they serve papers, there's no reference to them,
24    Amgen's information about where things are being                        24   and then the Irish judge says, okay. I need to understand
25    manufactured and it's completely unnecessary, and it's just             25   the basis of the lawsuit.


                                                             23                                                                         25


 1    an unnecessary and an unacceptable risk to Amgen's                       1              MR. HIGGINS: Well, that's when discovery takes
 2    confidential information to allow it to be used over there.              2   over in Ireland and they serve requests and we produce them
 3                THE COURT: So just so I understand your                      3   and they find out what's going on in Irish facilities.
 4    position, you're okay with Irish counsel having it. Does                 4              THE COURT: And so the Irish lawyer is okay to
 5    Irish counsel already have it?                                           5   ask for documents that would include the three documents at
 6                MR. HIGGINS: I hope not.                                     6   issue?
 7                THE COURT: Okay. I just wanted to make sure I                7              MR. HIGGINS: Well, the three documents at issue
 8    didn't miss anything there.                                              8   may or may not be appropriately requested given that they
 9                MR. HIGGINS: No.                                             9   are confidential under the BPCIA. But in theory, the Irish
10                THE COURT: You're okay with their Irish counsel             10   lawyer would be able to ask about, you know, just documents
11    having it, but their Irish counsel, what the risk you want,             11   sufficient to show or whatever what manufacturing.
12    you're afraid of is and want to avoid is the Irish counsel              12              THE COURT: My point is so the same Irish lawyer
13    serving those papers to other counsel because that at some              13   is hired and that Irish lawyer gets to read the documents.
14    point could open the door to the Irish Court taking it?                 14   He can't reference them or disclose them to anybody else or
15                MR. HIGGINS: So I may not have --                           15   the Court. And I guess if the Court asks counsel to justify
16                THE COURT: Again, don't worry about apologizing             16   the lawsuit, he couldn't reference the documents without
17    to me.                                                                  17   violating the protective order you want. Right?
18                MR. HIGGINS: No, no. So, okay. So they can                  18              MR. HIGGINS: Correct.
19    share it with their Irish counsel who can then decide                   19              THE COURT: But the Irish counsel could serve
20    whether they have a good-faith basis to bring the claim. In             20   discovery requests on Amgen that would cover the same
21    Ireland, as we understand it, you can file based on                     21   documents that we're talking about. Is that correct?
22    speculation. It's actually much easier than in the United               22              MR. HIGGINS: To be fair, I don't know exactly
23    States and discovery runs its course and you either prove               23   how discovery works in Ireland, but in theory, that is
24    your case or you don't.                                                 24   correct.
25                Our concern is not with Irish counsel having it             25              THE COURT: And if the Irish counsel serve
7 of 60 sheets                                                     Page 22 to 25 of 151                                       10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                     26
                                         Filed 11/16/18 Page 8 of 39 PageID #: 11666                                                    28


 1   discovery requests for the same documents on Amgen at that                1   when you say something like that, that you're going to
 2   later point, I assume Amgen would produce it probably with                2   provide it to them in the end anyway.
 3   some protective order in place. Is that right?                            3               MR. HIGGINS: I don't know.
 4                 MR. HIGGINS: Yes. We would have to see what                 4               THE COURT: The flip side is, and I want
 5   the protective order looks like and potentially deal with                 5   Mr. Gaffney to talk about this. I don't feel like I have
 6   redactions and what have you.                                             6   enough concrete facts in front of me to really know what at
 7                 I think another issue here is that we're dealing            7   this stage the Irish Court would do with it, and so that
 8   with this in the context of entering a protective order.                  8   you might be more protected and fairly more protected if I
 9   These issues are typically handled under 1782, and with full              9   just don't allow the documents to be shared at this point
10   briefing, potentially declarations about the risks that                  10   and then see what unfolds in Ireland. So that's where I
11   Mr. Gaffney suggested that we're all on the same page about              11   am.
12   Irish counsel's views, I don't think that's the case.                    12               MR. HIGGINS: Just one point. You said it
13                 We would, you know, be happy to submit a                   13   sounds like you're saying Amgen would cooperate and produce
14   declaration indicating in a little more detail from somebody             14   this document in Ireland. It depends on the Irish discovery
15   who more appropriately would be speaking to some of the                  15   process. We would produce whatever information is requested
16   concerns about the materials being used in any way in the                16   subject to privilege and everything else. I just wanted to
17   Irish case.                                                              17   make sure we're not just wasting the Court's time because
18                 So I mean we've been at this for, Mr. Gregory              18   we're necessarily going to turn this document over --
19   and I have been at this for about eight months now back                  19               THE COURT: I don't think anybody is wasting my
20   and forth on the protective order. There are a few other                 20   time on this.
21   issues we need to get through, but it has largely been this,             21               MR. HIGGINS: -- if they decide when and if to
22   and for at least the last few months, we've been saying,                 22   bring suit. Thank you, Your Honor.
23   let's just get a protective order entered. If you want to                23               THE COURT: All right.
24   deal with this issue, we can deal with it on the side. It                24               MR. GAFFNEY: If I may clarify something first,
25   has been holding up the protective order unnecessarily.                  25   Your Honor, I did not say that -- I didn't mean to say that


                                                              27                                                                        29


 1   Their insistence on including this that has held up the                   1   their manufacturing activities as to this product in Ireland
 2   process.                                                                  2   are on their website. The website says we have a facility
 3                 THE COURT: All right. Anything else on that                 3   in Ireland and we do a bunch of testing on products, so the
 4   issue?                                                                    4   incremental disclosure would be a bases.
 5                 MR. HIGGINS: Yes. Just one point on the POSCO               5               It sounds like, and I'm almost embarrassed to
 6   case. I don't think the cases are at all similar. In that                 6   say this, but we're much closer to an agreement than I
 7   case, at page 1377, the Court makes clear that the documents              7   thought we were. It sounds like they're okay with us filing
 8   they are dealing with were produced, they were subject, they              8   suit in Ireland and telling our Irish counsel as much
 9   were compulsively produced. They were subject to compulsory               9   information, or in showing the Irish counsel the documents
10   process, so it was a party that wasn't cooperating in                    10   to get comfortable that he or she has the -- the Rule 11
11   discovery.                                                               11   basis or analogue to that under Irish law.
12                 Here, Amgen is cooperating in discovery here,              12               THE COURT: That's what it sounds like to me.
13   and if there's an Irish suit, we'd be cooperating there. So              13               MR. GAFFNEY: And then we can proceed.
14   we just don't think that it's necessary to --                            14               THE COURT: That's exactly what it sounds like
15                 THE COURT: Yes. I mean, this is where I am on              15   to me.
16   that. Part of me just thinks by not ruling on it now, by                 16               MR. GAFFNEY: And so perhaps just a stipulation
17   not including it, this is going to get litigated down the                17   of some sort that they conduct, they import, or they have
18   road. They'll bring a 1782 action, and you've already teed               18   approval to import a bases in Ireland and they have a
19   it up, to some extent, so shouldn't I just allow the                     19   approval to conduct testing in Ireland. Those are the facts
20   information to broaden the protective order in this case.                20   we need to establish to get to file our lawsuit. And if we
21                 And when you say things like, well, Amgen is               21   don't need a document to do that, it shouldn't get their
22   going to cooperate in Ireland fully, it makes me think,                  22   documents or have fights over their documents or anything
23   isn't this just as a practical matter, isn't it easier for               23   like that. I just want to be able to bring the lawsuit and
24   me to expand the scope of the protective order here and                  24   let it proceed.
25   allowing the sharing to occur now, because it sounds like                25               THE COURT: Well, it sounds to me like they've
10/10/2018 09:27:56 PM                                             Page 26 to 29 of 151                                                  8 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                     30
                                         Filed 11/16/18 Page 9 of 39 PageID #: 11667                                                   32


 1    actually said that on the record.                                       1              THE COURT: I will tell you what. Why don't you
 2               MR. GAFFNEY: Yes.                                            2   do that then. I'm not going to rule on that. You guys go
 3               THE COURT: We can ask for just a further                     3   back. You revise the scheduling order to reflect that you,
 4    confirmation. Is that the truth?                                        4   that Genentech is permitted to share the contents of the
 5               MR. HIGGINS: Just to be clear, we're talking                 5   documents in question with their Irish counsel, and I think
 6    about this limited number of -- we are not talking about                6   we have that issue taken care of.
 7    opening the doors, you can show them anything you want.                 7              MR. GAFFNEY: Okay.
 8               MR. GAFFNEY: Sure.                                           8              THE COURT: All right. Do you agree?
 9               MR. HIGGINS: We're talking about the documents.              9              MR. HIGGINS: I do. Can I have just one minute,
10    And it's for the purposes of advising them, giving them                10   Your Honor?
11    information that they can use to base the lawsuit on. It's             11              THE COURT: Sure.
12    not to use the documents in the litigation.                            12              (Pause.)
13               MR. GAFFNEY: If you may give me one moment to               13              MR. HIGGINS: That's fine, Your Honor.
14    confer with my colleagues who have been dealing with Irish             14              THE COURT: All right. That's great. Thank
15    counsel and make sure that there's not a problem with that,            15   you.
16    and I will be right back.                                              16              All right. Issue No. 2. Mr. Gaffney, you're
17               (Pause while counsel conferred.)                            17   going to do that again. Right?
18               MR. GAFFNEY: There are probably a lot of                    18              MR. GAFFNEY: Yes, Your Honor. Issue No. 2 is
19    Gaffneys over there who are lawyers, too. I probably should            19   the documents from the other case. So by way of background,
20    have called cousin Shawn before I came up here. But it                 20   we have claims for damages in this case. We have also
21    sounds like we're fine.                                                21   claims for declaratory relief that their product infringes
22               So long as we don't, upon filing the suit, get a            22   our patents, but we have a claim also that the manufacturing
23    motion that says, you have no factual basis to allege --               23   or some of the manufacturing conducted to date is outside
24               THE COURT: I mean, if that happens, right, I                24   the regulatory safe harbor in 271(e). That is at a certain
25    would be sending the Irish judge a transcript of this                  25   level of generality the same claim that Amgen tried last


                                                             31                                                                        33


 1    hearing.                                                                1   year before Judge Andrews' against Hospira, which is trying
 2               MR. GAFFNEY: Sure.                                           2   to commercialize a copy of one of Amgen's branded drugs. So
 3               THE COURT: Who knows what would happen over                  3   Amgen is in both sides of this business.
 4    there.                                                                  4              They brought that case to trial. They won a
 5               MR. GAFFNEY: And that once discovery starts,                 5   $70 million judgment on a reasonable royalty basis that
 6    they are not going to say that, oh, our Irish entity doesn't            6   Hospira was ordered to pay notwithstanding that they they're
 7    have these documents, and you are not allowed to have them,             7   sold. So the manufacturing, the building of a stockpile
 8    in which case, we'll come back here.                                    8   infringed the patents. In Alice it was outside the safe
 9               THE COURT: I was going to say, it ends now, you              9   harbor, and that the appropriate damages were, talking about
10    have a 1782, and I am much more informed about the POSCO               10   lump sum license payment that you would have paid had you
11    factors. It just seems to me that's a better way to resolve            11   negotiated for the right to make that in preparation of a
12    this.                                                                  12   launch. And so it is the mirror image certainly of that
13               MR. GAFFNEY: That's fine, Your Honor.                       13   level of generality of the case that we are bringing and
14    Hopefully, you've heard the last of us on this. We do want             14   that Amgen is defending.
15    to get going and protecting our rights and not let it get              15              Amgen won the case and Judge Andrews recently
16    caught up in a bunch of hoo-ha. It sounds like we're past              16   issued his order denying the JMOL motion, and so citing the
17    that.                                                                  17   evidence that Amgen put on through, among other things, its
18               THE COURT: All right. So then in terms of                   18   FDA regulatory expert about what is and isn't necessary to
19    bringing this issue to a head and resolving it, it sounds              19   gain FDA approval, and therefore arguably within the
20    like you'll agree to sign the protective order as it                   20   regulatory safe harbor.
21    currently is drafted without addressing the sharing of                 21              And so we asked for that information in
22    information with Irish counsel. Is that right?                         22   discovery. As I understand, Amgen's response is there's no
23               MR. GAFFNEY: Right, although I don't know if it             23   basis to find, to apply the doctrine of judicial estoppel,
24    requires a provision to allow us to share it. We're allowed            24   and that there's no use that we could have of any of these
25    to share the document with Irish counsel.                              25   materials to cross-examine their experts or their witnesses
9 of 60 sheets                                                    Page 30 to 33 of 151                                       10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      34
                                         Filed 11/16/18 Page 10 of 39 PageID #: 11668                                                     36


 1    or what have you, and I guess my response to that is, we                 1   that are made in another case -- when you say it's the exact
 2    don't know that. I mean, we don't have to take their word                2   same issue, it's not exactly the same. Right? It's not the
 3    for that. This is discovery. It may very well be that                    3   same drug, it's not the exact same manufacturing process.
 4    Your Honor doesn't let this in at trial, or Your Honor does              4   Right?
 5    not find that these were admissions, or that it's not an                 5              MR. GAFFNEY: Well, the difference in the drugs
 6    appropriate cross-examination of a witness. But that is not              6   is irrelevant. What matters is what conduct was undertaken,
 7    something that can be decided on this record. It is                      7   what manufacturing activities were undertaken, and for what
 8    relevant. A party's position that it took on the same                    8   purpose.
 9    issues and the same legal issues and the same regulatory                 9              THE COURT: And then to compare the
10    practices are relevant.                                                 10   manufacturing processes. I mean, we have to engage in a
11                THE COURT: So let me ask you, explore that a                11   minitrial to figure out how similar they are?
12    little bit with you. I'm going to guess that there may be               12              MR. GAFFNEY: I don't think so, and, again,
13    privilege issues that arise in this case and is it going to             13   that's an issue of -- I mean, that's an issue of exclusion,
14    be your position if there are privilege issues that are                 14   right, about what the scope of the trial is going to be.
15    litigated here, that you're entitled to find out what                   15   But to say -- I mean, they have, like, every law firm, you
16    positions Amgen took on similar privilege issues in the                 16   have your file of a case. It's on your hard drive or
17    Hospira case? I mean, why should it matter just because                 17   whatever they call them these days, and you can produce it
18    there's a legal issue that's litigated here, and that legal             18   pretty easily. You just copy it and move it over, put it up
19    issue was litigated in another case, that becomes, that                 19   on an FTP site.
20    Amgen's position on that legal issue in the other litigation            20              So it's not a burden. It's just, it might be
21    is relevant here?                                                       21   useful and it might not be useful, but we have no way of
22                MR. GAFFNEY: Well, there is a world where what              22   knowing. It might be something Your Honor lets in, it might
23    I say in one case on the scope of the attorney/client                   23   not be, and we have no way of knowing.
24    privilege under the Federal Circuit cases and if I win, I               24              And so like I said, this is discovery. I mean,
25    suppose that could be meaningful to a judge in the second               25   we're already -- the issue here is, you're seeing a hint of


                                                              35                                                                          37


 1    case under the standards of judicial estoppel. But that's                1   it in the next issue, which is, you know, what is the
 2    not what we're talking about. The positions we are taking                2   appropriate methodology for calculating discovery in a case
 3    is, it's more of a factual issue or an expert issue. Well,               3   where someone has made a bunch, but hasn't sold it, and they
 4    what conduct engaged in by a biosimilar applicant is                     4   had an expert witness who said, you know, the launch date is
 5    sufficiently remote from the regulatory process to fall                  5   an important factor and, you know, we're not hearing in this
 6    outside the safe harbor? You know, where does one draw the               6   case the launch date isn't an important factor.
 7    line on manufacturing a stockpile prior to launch legally?               7              Again, there may be judicial estoppel problems
 8    It's an important, a central issue in this case. Judge                   8   here, which is an issue for the Court. Right. I mean,
 9    Andrews said it was a factual issue, so not amenable to                  9   that's not a party estoppel issue, but it's an issue that
10    summary judgment. And so the positions that Amgen took on               10   courts don't allow you to say one thing to one judge to win
11    that certainly are useful and bear on if any effort to take             11   and something else to another judge if it contradicts it.
12    the opposite position in this case.                                     12   So there's no way to evaluate that without seeing what they
13                Your Honor may say, I'm sorry, you can't argue              13   submitted to the court.
14    one thing to Judge Andrews and something else to me,                    14              We're not asking for the whole file in the case.
15    especially when you won that case. That's standard judicial             15   We're not asking for everything that was exchanged. We are
16    estoppel.                                                               16   asking for testimony that was taken, briefs that were filed,
17                Your Honor might say, well, the positions your              17   expert reports that were served.
18    expert took in that case that you submitted to the Court or             18              THE COURT: Okay.
19    to the jury contradict positions you are taking in this                 19              MR. GAFFNEY: Now, none of their cases, by the
20    case, and that's totally appropriate for Mr. Gaffney or Berl            20   way, deal with the, you know, their cases about, well, you
21    or Gregory to cross-examine your expert on.                             21   shouldn't allow discovery -- you shouldn't allow me to go
22                And so --                                                   22   take discovery in another case, and those weren't judicial
23                THE COURT: Well, I get if it's the same expert.             23   estoppel cases. And the judicial estoppel case they cite,
24    I get that. But if it's not the same expert, I'm having a               24   the Montrose case, not the case where the party prevailed,
25    hard time understanding how you get to bring in arguments               25   not a case where the Court might have concerns about a
10/10/2018 09:27:56 PM                                             Page 34 to 37 of 151                                                10 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      38
                                         Filed 11/16/18 Page 11 of 39 PageID #: 11669                                                   40


 1    litigant talking out of both sides of its mouth.                       1                I don't believe there's any way Amgen could be
 2                 So I don't think they cite cases that support             2   judicially estopped from defending against infringement on
 3    the, or that undermine the positions that were taken here.             3   different facts that were present in the other case. How
 4    Again, it's just a discovery issue. The issue of                       4   could Amgen possibly take an irreconcilably inconsistent
 5    admissibility is for a later date.                                     5   position about its manufacturing activities and another
 6                 Thank you, Your Honor.                                    6   party's manufacturing activities? I don't think that could
 7                 THE COURT: Thank you.                                     7   possibly apply, and that was the point of citing that case
 8                 Is it Mr. Sirles?                                         8   that counsel referenced.
 9                 MR. SIRLES: Yes.                                          9                THE COURT: Anything else?
10                 THE COURT: All right.                                    10                MR. SIRLES: I think that's all, Your Honor.
11                 MR. SIRLES: Good morning, Your Honor.                    11   Thank you.
12                 THE COURT: Good morning.                                 12                THE COURT: Thank you.
13                 MR. SIRLES: I think you hit the nail on the              13                Just a second. Mr. Gaffney, you can step up.
14    head with your concern about the lack of similarity between           14   Go ahead.
15    the two cases and the lack of relevance that would exist              15                MR. GAFFNEY: We look at this as a standard
16    merely by the fact of the same legal dispute in two                   16   discovery dispute. Is there relevance and is there, you
17    different lawsuits.                                                   17   know, proportionality or burden, or is there a reason not to
18                 In our view it's the same thing as asking for            18   require the production of relevant evidence?
19    anything Amgen has said about infringement or invalidity              19                Again, the issue of judicial estoppel makes it
20    about different patents, products, parties. We don't see              20   relevant. The potential use of the materials, the expert
21    any factual similarities between the two cases. Obviously,            21   reports as admissions, if they were ever submitted to the
22    Amgen is on the other side, but the product is different,             22   Court, makes it relevant.
23    the processes are different, the patents are different.               23                It's not simply an issue -- let me put a little
24                 And to address what Mr. Gaffney was saying about         24   factual meat on the bones here, because it may help Your
25    the fact we could just click it over from a hard drive or             25   Honor understand this.


                                                           39                                                                           41


 1    something like that and produce it, Rule 26 has requirements           1                So -- I'm making sure there's no strangers in
 2    of relevance and proportionality, and the mere fact that a             2   the courtroom.
 3    party can produce something is not a justification for                 3
 4    requiring it to be produced.                                           4
 5                 And in this case there is no relevance, and on            5
 6    the proportionality element, you see in their letter brief             6
 7    that they've retrieved publicly available materials from the           7
 8    docket, and we don't think there's any place for those                 8
 9    materials in this case to begin with, but what is the                  9
10    proportionality in asking Amgen to go search its files                10
11    for what materials may be confidential and not in the                 11
12    public record and may be redacted and subject to protective           12
13    orders in another case? There's no proportionality in doing           13
14    that in this case because there's no relevance to the                 14
15    materials.                                                            15
16                 THE COURT: Well, I mean, how many materials are          16
17    we talking about? I mean, you would think, I think, there's           17
18    probably litigation files that probably are relatively easy           18
19    to access. No?                                                        19
20                 MR. SIRLES: That's a good question, Your Honor.          20
21    I don't know the answer to that off the top of my head, but           21
22    the issue to us is, Amgen should not be compelled to produce          22
23    materials that have no relevance, and the judicial estoppel           23
24    argument, Your Honor, I don't think has any merit to these            24                Okay. So I would like to know what positions
25    materials.                                                            25   they took as to how many PPQ runs, or they are within the
11 of 60 sheets                                                  Page 38 to 41 of 151                                        10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      42
                                         Filed 11/16/18 Page 12 of 39 PageID #: 11670                                                         44


 1    safe harbor if they took positions contrary to that in the                 1   give letters five times a year saying, we've been asked to
 2    other case, because it would be useful. It would bear on                   2   produce this stuff in another case, let us know what you
 3    the credibility of their witnesses. It may be a judicial                   3   want to protect. It's ordinary course. This is big stakes
 4    admission. There are all sorts of things that could be                     4   litigation. We're all grownups, and we have no interest in
 5    relevant. And we would like to see it for that reason,                     5   making any use out of Hospira's secrets. That's not what
 6    because this is going to be, this is going -- I'm just                     6   that is about.
 7    giving you a preview. This issue of whether they're allowed                7                THE COURT: All right.
 8    to sell the massive amount of product they made during their               8                MR. GAFFNEY: Thank you.
 9    pre-launch manufacturing is going to be a huge issue in this               9                THE COURT: Well, here's where I am on this. I
10    case. The scheduling order already contemplates that                      10   just think it's a stretch to argue in the abstract that
11    there's a special summary judgment proceeding set up to                   11   judicial estoppel would apply, and I realize your point,
12    address that issue. The right to a jury is going to hinge                 12   which I actually take, which is that can be addressed in the
13    on that. All kinds of case management issues are going to                 13   admissibility issue down the road. That said, I think it's
14    follow from it. We're taking a lot of discovery on it.                    14   a stretch to say it's relevant whether we don't know -- I
15    It's going to be experted to death. And so that's why we                  15   mean, if you had the same manufacturing processes, different
16    want this stuff.                                                          16   story perhaps.
17                  We have -- the requests are not that broad. We              17                You mentioned, for instance, that you would like
18    asked for trial exhibits, expert reports, written discovery               18   to know how many runs they did in excess of what they needed
19    back and forth, any briefs they filed on the issue, and any               19   to actually have for the FDA. I think that would depend on
20    hearing transcripts not otherwise available, and deposition               20   the facts of the case. Very, very fact specific. And so I
21    transcripts where relevant on these issues.                               21   think what really you are trying to get, essentially what I
22                  And so I would ask them for everything that is              22   call legal admissions, legal arguments, and which I think
23    generated in the case, correspondence back and forth and the              23   border on irrelevant, if they're not irrelevant. And you've
24    notes and everything else. We are not asking for anything                 24   already got access to a number of documents in the case, and
25    privileged, so protective order to protect any confidential               25   so I'm going to deny the request, but what I'm going to do



                                                                43                                                                            45


 1    information. But this is a big issue. This is not a                        1   though is, and it's a different story if they are using the
 2    collateral issue in the case. This is, this is going to                    2   same expert witnesses. If information came to light that
 3    drive this litigation, take up your time, take up your                     3   suggested that there were, that the factual circumstances
 4    bandwidth, because the consequences are so significant.                    4   that were at issue are somehow exactly the same in this
 5    There could be a huge damage request associated with it                    5   case, I would entertain it at that point.
 6    because this is a three billion a year U.S. sales drug and                 6                MR. GAFFNEY: Your Honor, would it be possible
 7    my client can suffer massive losses in the event of a launch               7   to modify the request to just ask for the expert report
 8    with material they are not entitled to sell or that they                   8   and deposition of their regulatory -- their FDA person who
 9    infringe.                                                                  9   said --
10                  THE COURT: What about the burdens that this                 10                THE COURT: Right. That seems to me exactly --
11    puts on Amgen in terms of protecting third-party interests                11   that's like a legal argument to me. It's how are we
12    that were implicated in the other case, in terms of making                12   interpreting the regulations in specifically a factual
13    sure they comply with any protective order provisions in the              13   context, which is not this case. And I'm not saying I
14    other case? I mean, that is a burden.                                     14   wouldn't push for it if I were in your shoes, and I would
15                  MR. GAFFNEY: I think Hospira is active, the                 15   feel differently if it were the same expert, but we don't
16    case is still going on. If Hospira wants to protect                       16   know who the expert is in this case. So I just think it's a
17    information produced in this case, we're not going to object              17   stretch and I don't think it's necessary. We've got enough
18    to that. I mean, this is not Amgen's confidential                         18   issues and enough discovery in this case, so I'm going to
19    information. This is Hospira confidential information to                  19   deny it.
20    the extent it's covered by a protective order, and Hospira                20                MR. SIRLES: Thank you, Your Honor.
21    is in a position like every litigant is -- like every                     21                THE COURT: All right. Next issue.
22    litigant is, is to protect material produced in other                     22                MR. GAFFNEY: Your Honor, the next issue has to
23    litigation.                                                               23   do with --
24                  We do it all the time. These are big cases and              24                THE COURT: And actually, I'm sorry. Just to
25    stuff gets discovered and, you know, you are asked to -- I                25   be perfectly clear, because I'm going to have the transcript

10/10/2018 09:27:56 PM                                               Page 42 to 45 of 151                                                 12 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      46
                                         Filed 11/16/18 Page 13 of 39 PageID #: 11671                                                      48



 1    memorialize my decisions with respect to the pending issues,              1               MR. GUTMAN: Well, so we disagree that it's

 2    so I'm going to deny the request of Genentech to compel                   2   relevant to the safe harbor issue.

 3    the production of materials from the Amgen versus Hospira                 3               So on the safe harbor issue, the issues are, why

 4    case.                                                                     4   did we manufacture something? How much did we manufacture?

 5                 All right. Now, go ahead. Sorry, Mr. Gaffney.                5   And those are all issues that we're providing immense

 6    You're going to your third issue.                                         6   amounts of factual discovery on.

 7                 MR. GAFFNEY: Yes. The third issue has to do                  7               Again, we've had a seven-hour 30(b)(6)

 8    with discovery of information about their launch plans which              8   deposition. We've provided plaintiffs with just an enormous

 9    have been redacted from the document production, and there                9   volume of documents that relate to our decisions for

10    have been some witness instructions on that.                             10   manufacturing the material that they are saying falls

11                 So --                                                       11   outside the scope of the safe harbor protection.

12                 THE COURT: And actually, Mr. Gaffney, I'm going             12               THE COURT: Aren't the documents though that

13    to save you a breath. I'm inclined to rule in your favor on              13   deal with the launch plans for Mvasi? Is that how you

14    this, so why don't I hear from the other side.                           14   pronounce it?

15                 MR. GAFFNEY: Thank you, Your Honor.                         15               MR. GUTMAN: That's a good question, Your Honor.

16                 MR. GUTMAN: Good morning, Your Honor.                       16   I will probably embarrass myself and I would say Mvasi. But

17                 THE COURT: Good morning, Mr. Gutman.                        17   tomato, tomato.

18                 MR. GUTMAN: So on this launch date issue, I                 18               THE COURT: Oh, okay. Mvasi. But aren't they

19    think there are a few fact that deserve to come to your                  19   relevant to those issues that you just described?

20    attention.                                                               20               MR. GUTMAN: Well, they're not, because what

21                 THE COURT: Okay. You characterize it as a                   21   plaintiffs are arguing is that we fall outside the scope of

22    launch date issue. It seems to me that the discovery goes                22   the safe harbor because we were engaged in commercial

23    beyond just the launch date. It goes to all sorts of issues              23   manufacturing, so we weren't engaged in manufacturing that

24    about the launch, and you're going to argue that you fall                24   was, and I'm testing my recollection of the specific

25    within the safe harbor. Correct?                                         25   language of 271(e)(1), but that our manufacturing was not



                                                              47                                                                           49



 1                 MR. GUTMAN: Yes, Your Honor. I mean --                       1   for FDA regulatory purposes.

 2                 THE COURT: So why isn't that all very relevant               2               Now, we disagree. You know, they say, well, you

 3    to that issue?                                                            3   manufactured lot X because lot X you infringe by having

 4                 MR. GUTMAN: So to just back up for a second,                 4   manufactured lot X because there was no FDA regulatory

 5    we've already provided testimony about our anticipated                    5   purpose for manufacturing that lot, and therefore it was

 6    launch date. We had a seven-hour deposition with a 30(b)(6)               6   commercial and therefore, you infringed. That's their

 7    witness where she testified, this is Ms. Elson. And this is               7   position.

 8    referenced in our letter to the Court of yesterday, that Ms.              8               We're saying, no, you have it wrong. We did

 9    Elson testified that Amgen doesn't have a launch date, so                 9   manufacture that material for FDA purposes, and so all of

10    there is no, there is no concrete launch date. So we can't               10   the factual issues that underlie an analysis of whether our

11    tell the plaintiffs, this is the date by which we're going               11   activities fall within the scope of safe harbor, the parties

12    to launch. And there has been testimony on that, and so we               12   have been engaging in vigorous discovery relating to those

13    have not, we have not precluded them from exploring what our             13   underlying factual issues. Again, how much material did we

14    launch date is.                                                          14   manufacture? Why did you manufacture that material? Why

15                 Having not really liked that answer, the                    15   was it necessary?

16    plaintiffs have sort of switched gears and have been                     16               Plaintiffs have even gone so far to argue that

17    pursuing launch date scenarios, so not when is your launch               17   specific, specific computer algorithms that were used in

18    date, but, you know, what are the war games that you guys                18   databases is relevant to the issue of why we were

19    are undertaking in order to determine what possible launch               19   manufacturing things. And we've been producing a lot of

20    dates there would be?                                                    20   discovery on that, and we have not heard any complaints by

21                 THE COURT: Right. But isn't that all relevant               21   plaintiffs about their ability to determine whether, or to

22    to testing the assertions your witnesses made about launch               22   develop their case on the safe harbor issue given the amount

23    dates, isn't that all information that is relevant to the                23   of discovery that has been produced.

24    safe harbor issue? And so other than privileged                          24               And so this isn't a situation where plaintiffs

25    information, why shouldn't they be entitled to it?                       25   are completely unable to develop an argument that somehow

13 of 60 sheets                                                     Page 46 to 49 of 151                                         10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      50
                                         Filed 11/16/18 Page 14 of 39 PageID #: 11672                                                     52


 1    our manufacturing activities fall outside the safe harbor.                1               And so --
 2    They've gotten --                                                         2               THE COURT: I'm not really looking at what
 3                 THE COURT: Would you agree that the redactions               3   happened in the Hospira case. I'm actually just hung up on
 4    to the documents and issues are relevant to that issue?                   4   why it seems to me it is relevant.
 5                 MR. GUTMAN: No.                                              5               MR. GUTMAN: Yes.
 6                 THE COURT: It sounds like what you are saying                6               THE COURT: So you produced it. I guess you
 7    is, they got some information and they don't need any more,               7   thought it was relevant, to some extent. You've got
 8    but now you are going beyond that. You are saying the                     8   redactions. The question is: Should you be required to
 9    redactions aren't even relevant to that information?                      9   unredact those.
10                 MR. GUTMAN: Yes. So what they are saying is,                10               MR. GUTMAN: Well, let me address that, Your
11    they are arguing that we need information that when you plan             11   Honor. We have not produced information -- I mean, the
12    on launching in order to determine whether your activities               12   information regarding these kinds of war game scenarios
13    were for the purpose of FDA regulatory reasons, and that's               13   that I'm referring to for when we might launch is
14    where their argument about relevance falls apart. They have              14   information that we have not produced. That's the redacted
15    not tried to explain why the launch timing, and, again,                  15   information.
16    these are war games. These are, you know, here's when we                 16               THE COURT: Right.
17    might launch in view of information from lawyers pertaining              17               MR. GUTMAN: And I think as we stated in our
18    to freedom to operate versus, you know, different patents.               18   letter, courts have generally held this type of information,
19    These are, these are really attenuated discussions that bear             19   in fact, more relevant information relating to launch dates
20    on the issues of why we manufacture certain product, which               20   as being very commercially sensitive information.
21    is really directly related to FDA regulatory issues. That's              21               THE COURT: Okay. I think, right, I read the
22    why they are seeking information from the Hospira case, you              22   first case, Judge Bryson's case. Those were ANDA cases, and
23    know, regarding positions that we took in Hospira about what             23   they have nothing to do with this. Right? That has got to
24    the law is surrounding safe harbor.                                      24   do with the 30-month stay and when you are going to -- let
25                 And so what I'm suggesting to the Court, Your               25   me ask you this actually: Does discovery in this case, do



                                                               51                                                                         53


 1    Honor, is that, you know, first of all, they have the                     1   you have a cutoff? I mean, in other words, at the time the
 2    information that bears directly on the issue of safe harbor.              2   lawsuit is with a filed or at the time that discovery was
 3    Again, here's why we manufacture a certain lot of material.               3   served, they're not getting your future plan. This is only
 4    Here's why we manufacture that amount of material. Here's,                4   historic information.
 5    you know, when we manufactured it. All of that, the FDA                   5               I'm assuming this is historic information we're
 6    communications surrounding the manufacturing of that lot.                 6   talking about. Right?
 7    That is the information that bears directly on the issue of               7               MR. GUTMAN: Well, when you say --
 8    safe harbor.                                                              8               THE COURT: In ANDA cases they're talking about
 9                 This information does not bear directly on the               9   forward-looking information. Right?
10    issue of safe harbor. This is something that they're                     10               MR. GUTMAN: Well, the --
11    arguing they want simply because they point to an argument               11               THE COURT: Well, just answer that question so I
12    in the Hospira case where Amgen made an argument relating to             12   just make sure I'm right because I'm new to this area.
13    different facts, different patents, different products                   13               MR. GUTMAN: No, Your Honor.
14    regarding launch information that was voluntarily produced               14               THE COURT: The cases you cite are dealing with
15    by Hospira. And that's a big difference in this case, is                 15   a forward-looking date, and the judge is saying, can I
16    that in the Hospira case, and that's -- they are sort of                 16   compel a litigant to tell me when they're going to take the
17    using that as a roadmap and a playbook. That's their entire              17   risk, if they are, and launch. Correct?
18    argument, is that Amgen made these arguments in a different              18               MR. GUTMAN: Correct, but I think that's
19    case, and therefore that is why we win in this case.                     19   precisely the information they are seeking here.
20                 But to argue that that information is relevant              20               THE COURT: That's why I ask though. I'm
21    in this case only because it arose in the context of a                   21   assuming, and maybe I'm wrong, that their discovery request
22    different case where the information was voluntarily                     22   got a deadline, if you will, so that they are only looking
23    produced, it relates to different patents, different                     23   at historic information, and these documents, for instance,
24    manufacturing -- I mean, the facts are just completely                   24   that are specifically discussed are historic documents. Am
25    different.                                                               25   I right?

10/10/2018 09:27:56 PM                                              Page 50 to 53 of 151                                                 14 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      54
                                         Filed 11/16/18 Page 15 of 39 PageID #: 11673                                                  56


 1                MR. GUTMAN: Well, it's historic in the sense                1   want to commercially stockpile to prepare for our launch
 2    that the documents were generated historically, but the                 2   whenever it is, we are producing that.
 3    information that they are seeking from us that they want                3              So they have -- that's what I was referring to
 4    unredacted relates to future-looking activities relating to             4   before, and it's difficult to articulate, you know, that
 5    launch.                                                                 5   category of documents, but we are producing documents that
 6                THE COURT: But you are saying they're war                   6   bear directly on the issues of why we manufacture, what
 7    games. So it's not like they are going to get from you an               7   we're going to do with the product.
 8    admission, or basically a concession or a disclosure is a               8              Plaintiffs have even asked us for the location
 9    better word, a disclosure that we're going to launch on this            9   of the product, you know, the address, how much is being
10    date. They are not getting that.                                       10   stockpiled, all kinds of information. We're giving them all
11                MR. GUTMAN: Well, they are. They would be,                 11   of the information that bears directly on the safe harbor
12    because it's not that we will launch on this date, but here            12   issue.
13    are the possibilities.                                                 13              THE COURT: Okay.
14                THE COURT: Well, you said they're war games, so            14              MR. GUTMAN: This category of information that
15    they are not getting it. These ANDA cases are talking about            15   is directed very narrowly to, you know, what are your, you
16    dates certain when they are going to launch. Right? Courts             16   know, possible plans about launching is much more afield of
17    are doing it to figure out if they have to do a preliminary            17   all of that information that they've already had that we're
18    injunction or anything like that. Correct?                             18   not -- you know, we are not trying to -- we are not trying
19                MR. GUTMAN: I think that's one of the reasons.             19   to keep from producing that information.
20    I think it goes beyond that, Your Honor. I think one of the            20              And --
21    reasons why those cases, in those cases the courts have held           21              THE COURT: Go ahead. I do want to watch the
22    that there's no authority to compel production of that                 22   time.
23    information is also given the commercially sensitive nature            23              MR. GUTMAN: Yes, Your Honor. Just one last
24    of the information, and so one of the reasons why the                  24   point.
25    plaintiffs are seeking that information here, I think they             25              THE COURT: Sure.


                                                            55                                                                         57


 1    are trying to relate it to safe harbor.                                 1              MR. GUTMAN: All of this information regarding
 2                I don't think that it is relevant to the safe               2   potential launch scenarios not only is irrelevant to the
 3    harbor issue particularly when you think about all of the               3   issue of safe harbor, but all of that has been informed by
 4    information that really is much more directly relevant to               4   counsel because those discussions are driven by issues
 5    the safe harbor issue that they have. And what they are                 5   relating to the plaintiffs' patent landscape, what our
 6    really looking for --                                                   6   freedom to operate positions are with respect to those
 7                THE COURT: Would you agree that if there was a              7   patents, and that informs the possible timing of when we
 8    document that is a year old from Amgen in which Amgen said,             8   might launch into the market, and so all of these scenarios
 9    we're going to make X, you know, amount of the product so               9   are informed by that advice of counsel.
10    that we can sell it and you had a date certain you're going            10              THE COURT: But that's not the test, right, to
11    to sell it by, you would admit that's relevant, wouldn't               11   see if something is privileged, whether it has been
12    you, under the safe harbor defense, wouldn't you?                      12   informed, especially when it comes to factual disclosures.
13                MR. GUTMAN: And we are producing information               13   Right?
14    just like that, Your Honor.                                            14              MR. GUTMAN: Well, when Amgen may launch into
15                THE COURT: Okay. All right.                                15   the market is a conclusion that is derived from Amgen's
16                MR. GUTMAN: So if the information is, here's               16   legal department, and that was, that was something that was
17    why we're manufacturing, or here is what we're going to do             17   testified to explicitly by Ms. Elson, you know, where she
18    with what we've manufactured -- I mean, this is a very, I              18   said very specifically in her testimony that is the ultimate
19    think, nuanced factual issue, and it's a distinction that is           19   decision about when to launch is a decision made by the
20    nuanced, but very, very significant.                                   20   legal department based on an assessment of the legal issues
21                We are producing information that bears on why             21   and the legal landscape, the progress of this case, among
22    we manufactured this product, so if there's a document                 22   other considerations that inform that decision.
23    somewhere that says, we manufactured this in order to be               23              THE COURT: That seems like a very broad
24    able to release this material into the market, or if there's           24   assertion, the attorney/client privilege.
25    a document that says, we manufactured this lot because we              25              Do you have anything else?
15 of 60 sheets                                                   Page 54 to 57 of 151                                        10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      58
                                         Filed 11/16/18 Page 16 of 39 PageID #: 11674                                                    60


 1                MR. GUTMAN: No, Your Honor.                                 1   plaintiff.
 2                THE COURT: Thank you.                                       2                THE COURT: Okay. Mr. Gaffney?
 3                MR. GUTMAN: Thank you.                                      3                MR. GAFFNEY: 30 days is fine, Your Honor. We
 4                THE COURT: Mr. Gaffney, do you want to add                  4   have looked at this issue, and I think the selection I gave
 5    anything?                                                               5   you, provided to the Court was out of about 40 documents
 6                MR. GAFFNEY: If there are any particular issues             6   where we found similar redactions, so I don't think the
 7    Your Honor would like to have me address, I'm happy to.                 7   volume is, at least as currently produced is massive, but
 8                THE COURT: I wouldn't mind hearing you state                8   if 30, it's fine. As far as we can tell, none of this is
 9    just for the record the relevance in your own words.                    9   the traditional legal advice conveyed or sought, what have
10                MR. GAFFNEY: Sure. It's relevant on our                    10   you.
11    damages claim, what you'll hear us refer to as our 272(a)              11                THE COURT: Right. Let's be clear. So even
12    claim. That is the claim for infringement by pre-launch                12   with the documents 7 through 11, if in that document there
13    manufacturing for which we seek damages.                               13   is legal advice being sought, provided or communicated, then
14                THE COURT: All right.                                      14   I will hear an application to keep it redacted, but not
15                MR. GAFFNEY: So I think, Your Honor, it's                  15   because -- what I will not entertain is just this broad
16    relevant to liability, and it's certainly relevant to the              16   assertion that some statement was informed by counsel.
17    damages.                                                               17   Some nebulous standard like that is clearly not what the law
18                THE COURT: And that's where safe harbor defense            18   is.
19    is implicated?                                                         19                All right. So let's do this then. Do you think
20                MR. GAFFNEY: Exactly. It's a safe harbor                   20   30 days?
21    issue.                                                                 21                MR. GUTMAN: Well, I actually have a suggestion,
22                THE COURT: So I'm going to find that, I'm going            22   Your Honor. It might make sense. Plaintiffs obviously know
23    to grant Genentech's motion in this respect to compel the              23   what documents they want produced. If plaintiffs could
24    production of Exhibit 7 to 11 of the plaintiffs'                       24   produce to us a list of the documents that they want
25    October 5th, 2018 letter with redactions for defendants'               25   produced and then we can take a look at that list and we can


                                                            59                                                                           61


 1    launch plans for the Mvasi removed. Actually, I'm just                  1   have a discussion about how long it would take to unredact
 2    going to start over because I want to have the record just              2   them, or if we're taking positions with respect to privilege
 3    be clear.                                                               3   with respect to a certain document. But I think it makes
 4                Can you produce the unredacted documents in                 4   sense for plaintiffs to start the discussion with us by
 5    question within seven days?                                             5   identifying the documents that they are seeking to be
 6                MR. GUTMAN: With respect to those exhibits,                 6   produced unredacted.
 7    Your Honor, I think that's possible, yes.                               7                MR. GAFFNEY: That's fine, Your Honor.
 8                THE COURT: Okay. So that I'm going to order                 8                THE COURT: Okay. So, and, Mr. Gaffney --
 9    you within seven days of today to produce copies of Exhibit             9                MR. GAFFNEY: Yes?
10    7 through 11 to plaintiffs' October 5th, 2018 letter with              10                THE COURT: -- do you want the first five
11    redactions for defendants' launch plans for Mvasi removed.             11   exhibits within seven days?
12    And also within seven days, you shall remove redactions for            12                MR. GAFFNEY: I do.
13    your launch plans from Mvasi from other previous documents             13                THE COURT: All right. So then on this topic,
14    except where legal advice is being sought, provided, or                14   let's start a clean slate, and here's what we're going to
15    communicated.                                                          15   do.
16                And for the latter, what is the deadline you               16                Within seven days the defendant shall produce
17    could comply?                                                          17   copies of Exhibit 7 through 11.
18                MR. GUTMAN: Your Honor, it's difficult to say              18                We know what we're talking about. Correct,
19    because I'm not -- standing here today, I can't say that I             19   Mr. Gutman?
20    know exactly what that volume of documents is, so it's                 20                MR. GUTMAN: The exhibits? Yes, Your Honor.
21    difficult for me to assess whether we could do that in a               21                THE COURT: All right.
22    week or some finite period of time.                                    22                MR. GUTMAN: The exhibits attached.
23                If we could have an opportunity to go back and             23                THE COURT: Attached to the October letter that
24    look at those documents and then we can discuss the issue of           24   they filed. Correct?
25    the timing of producing unredacted versions of those with              25                MR. GUTMAN: Yes, Your Honor.
10/10/2018 09:27:56 PM                                            Page 58 to 61 of 151                                                  16 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      62
                                         Filed 11/16/18 Page 17 of 39 PageID #: 11675                                                    64


 1                 THE COURT: All right. So you'll produce those               1   claims as we feel like.
 2    documents. If there are in the document statements where                 2               And setting aside the merits of their discovery
 3    legal advice is sought, provided or communicated, you can                3   disputes, and it's meritless in our opinion, and I think
 4    redact those.                                                            4   that I can explain why it's not a credible position for them
 5                 And then within 30 days -- well, Mr. Gaffney,               5   to take, but it's almost beside the point. The point really
 6    you will produce the 40 or so documents to the defendants by             6   is, there was an express order from this Court. They didn't
 7    when?                                                                    7   do anything to seek relief from the order. The order itself
 8                 MR. GAFFNEY: The end of the week.                           8   provided a mechanism of relief if they felt that for good
 9                 THE COURT: End of the week. And then you have               9   cause the scope of the scheduling order needed to be
10    30 days, Mr. Gutman, from that date to return the documents             10   expanded.
11    in question in unredacted form, again except where you have             11               The specific --
12    a legitimate basis to assert the attorney/client privilege,             12               THE COURT: I will tell you what on that.
13    which would mean that there would be documents where in                 13               MR. GUTMAN: Oh.
14    legal advice was sought, provided, or communicated. All                 14               THE COURT: I hear you and I'm very much a
15    right?                                                                  15   stickler for play by the rules. Let's move on though. I
16                 MR. GAFFNEY: Thank you, Your Honor.                        16   will hear -- I'm sorry. Who is going to article that?
17                 MR. GUTMAN: Yes, Your Honor.                               17               MR. BERL: Mr. Berl.
18                 THE COURT: Thank you.                                      18               THE COURT: Mr. Berl?
19                 All right. Now, that dispenses with Genentech's            19               MR. BERL: Yes.
20    I believe, letter. Correct?                                             20               THE COURT: And incidentally, I am empathetic,
21                 MR. GAFFNEY: It does, Your Honor.                          21   I'm empathetic to having an adversary not follow the rules.
22                 THE COURT: So, all right. Amgen then. Would                22   I'm not saying incidentally that Genentech did not follow
23    you like to be heard on your letter, please?                            23   the rules, but I hear you. I don't know that it's going to
24                 MR. GUTMAN: Yes, Your Honor. So, Your Honor,               24   further the cause to keep on going. Let's move on to the
25    the first issue in our letter is the issue of plaintiffs'               25   merits.


                                                              63                                                                         65


 1    violation of the scheduling order.                                       1               MR. GUTMAN: Okay. The point is, there were
 2                 Just by way of background, and I think that                 2   mechanisms that they could have utilized in order to
 3    plaintiffs agree with us because they allude to it in their              3   address this issue before the deadline in the scheduling
 4    own correspondence to the Court, that we spent a very long               4   order.
 5    time talking about the issues in that scheduling order.                  5               THE COURT: Right. So let me help you focus to
 6              Judge Sleet generously gave us two full days of                6   my benefit. I'm a little uncomfortable with limiting the
 7    scheduling conferences. There were just innumerable number               7   plaintiff to 20 claims at this point. I do think we have to
 8    of hours that counsel discussed the various issues that were             8   manage the case, but I think it's hard to get down to that
 9    memorialized in the scheduling order. There was a lot of                 9   number of claims this soon. And so I will just tell you
10    blood, sweat and tears that went into that scheduling order,            10   right now, I am inclined to expand the number of claims.
11    and the result of that effort was that plaintiffs were                  11   I'm not saying it's 37. And, incidentally, I also do want
12    required to identify no more than 20 claims by                          12   to make it clear to plaintiff, because they have mentioned a
13    September 17th. And to our surprise, on September 17th,                 13   number of times it seems in the record about the due process
14    they sent us a letter identifying not 20 claims, but 37                 14   rights, which they should be acknowledged.
15    claims.                                                                 15               If there ever came a point after I had set for
16                 They didn't take any effort to seek relief from            16   case management purposes that we would limit the number of
17    the order. They could have filed a motion under Rule 60.                17   patents or claims, and I will also be open to the
18    They could have sought to compel discovery that they                    18   plaintiffs, if they didn't think their due process rights
19    continued to tout as being deficient.                                   19   were served because patents or claims were not in the case,
20                 They took no action whatsoever before the                  20   to raise that at a later date. But what I need to
21    deadline in the scheduling order to try to bring these                  21   ultimately be mindful of is how to manage this case.
22    issues, these discovery issues that are unsupported by                  22               So I'm inclined to keep the Markman date or at
23    nothing more than attorney argument to the Court's                      23   least be close to it. So the question is: How do we get
24    attention. They just ignored the Court's scheduling order               24   there, reducing the claims, because I know these lawyers are
25    and said, we believe we're justified in identifying as many             25   good lawyers. They are not going to want to try a case to a
17 of 60 sheets                                                    Page 62 to 65 of 151                                       10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      66
                                         Filed 11/16/18 Page 18 of 39 PageID #: 11676                                                    68


 1    jury with all of these patents or claims. Right? So I know               1   number of claims is essentially creating a shell game on
 2    they are going to want to reduce it, too.                                2   claim construction.
 3                  So tell me with that in mind, right, and we've             3              Now, I know that plaintiffs are arguing that,
 4    got 16 or 18 claims that they've got. And the question is:               4   oh, it's not a problem. The same terms that would be in
 5    They can't reduce it. They want to limit themselves to two               5   dispute with 20 would be in dispute with 37. But that's
 6    more. Is that right?                                                     6   just not the case, Your Honor. If you look at -- wait a
 7                  MR. GUTMAN: I think that's a bit of a red                  7   minute.
 8    herring.                                                                 8              If you look at plaintiffs' letter dated
 9                  THE COURT: Okay.                                           9   October 9th, there's an appendix of the claims in the two
10                  MR. GUTMAN: To be honest, Your Honor.                     10   patents.
11                  THE COURT: I will let you talk then. You know             11              THE COURT: All right.
12    where I'm coming from.                                                  12              MR. GUTMAN: And so they are saying that --
13                  MR. GUTMAN: Yes.                                          13   their argument is 37 equals 20. It won't enlarge the scope
14                  THE COURT: Address the issue. What do we do to            14   of the claim construction proceedings, but that is false.
15    resolve it?                                                             15   And just by way of example, Your Honor, if you look at page
16                  MR. GUTMAN: First of all, the parties and Judge           16   A1 of plaintiffs' appendix and you go to claim 2, the
17    Sleet and everyone who was a party to the scheduling order              17   Carvalhal patent, it talks about where the claim further
18    believed that 20 claims was a reasonable number.                        18   comprises a plant peptone, a porcine peptone, or both a
19                  THE COURT: Yes. You know, that, I've read the             19   plant peptone and a porcine peptone. Okay.
20    transcript, and I don't think that's an accurate -- an                  20              What does it mean to be a peptone? What does it
21    accord was reached, but it's my case now, and I applaud the             21   mean to be an porcine peptone? That's a term that could
22    effort that was made to try to achieve a workable case                  22   enlarge the scope of claim construction.
23    management schedule and procedures and policies, and believe            23              Let's go to another claim. Another claim is
24    me, we're not going to get more than 37 claims. I'm there.              24   claim 41. It's a method of culturing a Chinese hamster
25    So help me just going forward.                                          25   ovary cell comprising a nucleic acid, including a



                                                             67                                                                          69


 1                  MR. GUTMAN: Yes.                                           1   fragment thereof, method of comprising contacting the CHO
 2                  THE COURT: What should we do?                              2   cell.
 3                  MR. GUTMAN: Well, first of all, I will point               3              Well, what's a CHO sell? It is a chinese
 4    out to the Court that the number 20 was not ordered by the               4   hamster ovary cell comprising copper insulin and cystine?
 5    Court. It was stipulated to by plaintiffs, and so we had a               5   What is cystine?
 6    meet and confer where we were discussing what would be the               6              These are all terms that are additive in the
 7    number of claims that the plaintiffs would select, and they              7   context of claim construction. So the more claims there
 8    stipulated to 20. So this isn't a situation where there was              8   are -- and they are pointing to dependent claims in each of
 9    a dispute and the Court said, okay. I'm going to decide                  9   these patents, right. They are not saying, oh, it's 37, you
10    that it's 20 claims.                                                    10   know, independent claims that essentially say the same
11                  THE COURT: Okay.                                          11   thing. They've added many, many, many, many dependent
12                  MR. GUTMAN: They agreed to it.                            12   claims.
13                  THE COURT: Fair enough, but I'm open to the               13              THE COURT: I agree. I get that. Okay. But
14    possibility of more than 20.                                            14   help me out because I'm looking for help here.
15                  MR. GUTMAN: Okay.                                         15              MR. GUTMAN: Right.
16                  THE COURT: So no more than 37 for sure. What              16              THE COURT: I read some transcript from the
17    do you think? What should we do?                                        17   Northern District of California where the judge said, I'm
18                  MR. GUTMAN: Again, the problem with --                    18   only doing ten terms. I'm not there. I am learning. I'm a
19                  THE COURT: Again, I want to hear Mr. Berl                 19   new judge. I've only tried two patent cases myself. You
20    explain why no application for relief. I'm hearing you on               20   know, local counsel for a bunch. But I'm looking to be
21    that, okay, but assuming he has got a good explanation,                 21   educated and to help the parties get a fair litigation.
22    we'll take care of that. Let's deal with going forward.                 22              So I know it's impossible for me to have a
23                  MR. GUTMAN: Okay. One of the complications                23   Markman hearing where we're looking at 37 claims. All
24    with all of this, particularly with adhering to the claim               24   right. I don't know what's possible. Maybe it's ten.
25    construction hearing date, is that the expansion of the                 25   Maybe we follow the Northern District of California. I

10/10/2018 09:27:56 PM                                             Page 66 to 69 of 151                                                 18 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      70
                                         Filed 11/16/18 Page 19 of 39 PageID #: 11677                                                  72


 1    agree that by adding claims, they're going to add potential            1   entry into the market as soon as possible, and the
 2    terms. But can you propose some mechanism for us to let                2   scheduling order is really the product of balancing those
 3    them add it now until they're in a position to be more                 3   interests.
 4    informed, and I am, I will say, I'm persuaded that they need           4                THE COURT: Okay. So I hear you then. I feel
 5    some more information before they pick some of these                   5   bad for both parties, that they had one judge and it gets
 6    dependent claims. I get that, and we'll deal with that                 6   changed to another judge, and I use different procedures. I
 7    later.                                                                 7   mean, I feel sorry for all of the litigants in the cases
 8                But my question would be is: Do you have a                 8   that have been transferred to me, and you have to understand
 9    calendar proposal where you can say, okay. We'll start with            9   there's a lot of cases in this court. It's overwhelming.
10    33 and then we'll narrow it on such and such a date. And              10   We have to balance the judicial resources, too.
11    then by the time we get to Markman briefing, we'll limit it           11                Let's get concrete. They are saying that they
12    to something else. I'm receptive to hearing that. I agree,            12   need the samples or they need to know more about the
13    you can't be burdened by having to go into a Markman hearing          13   chemical question. How do you pronounce it?
14    with 37 claims, but the Court can't either.                           14                MR. GUTMAN: There are two different chemicals.
15                So could you maybe suggest a way to get there             15   There's cystine and cysteine.
16    that something in between that 20 claims by September 17th,           16                THE COURT: So cystine, and then how do you
17    which has already passed, and a Markman hearing. If you               17   pronounce the other one?
18    want a time, I get that, too.                                         18                MR. GUTMAN: Cysteine.
19                MR. GUTMAN: Yes. I would need to give that                19                THE COURT: All right. Now, if they had that
20    some thought, Your Honor, because frankly, the scheduling             20   information, right, then maybe we could force them to reduce
21    order has been in place for a long time, and so, you know,            21   the extra claims they want down to something like 20
22    from our standpoint, you know, we've been contemplating 20            22   overall, so it would be like two.
23    claims all along, particularly given that they stipulated.            23                How can we facilitate that?
24                THE COURT: Well, when was the 20 claims set?              24                MR. GUTMAN: Well, let me address that, Your
25                MR. GUTMAN: It was set before the scheduling              25   Honor, because that I think is a really important point.


                                                            71                                                                         73


 1    order was actually entered.                                            1                They are arguing that they need certain
 2                THE COURT: Okay. Do you know when it was?                  2   discovery. We don't agree with that. We don't agree
 3    When?                                                                  3   that -- we think they've had all of the discovery they
 4                MR. GUTMAN: The scheduling order was entered in            4   need.
 5    May of this year.                                                      5                THE COURT: Again, just looking, I barely had
 6                THE COURT: Okay.                                           6   time to, you know, digest this case. But when I look at the
 7                MR. GUTMAN: And so we were having discussions              7   claims, for instance, about cystine concentration, there are
 8    in April and even before that.                                         8   very, very specific numbers here. So isn't it fair that
 9                THE COURT: Right.                                          9   they ought to be able to have that information, what is the
10                MR. GUTMAN: In the context of scheduling                  10   concentration that you use?
11    conferences. I believe they stipulated to the number of               11                MR. GUTMAN: And so we have been telling them
12    claims that we would proceed on for purposes of claim                 12   for 18 months, Your Honor, actually more than that, almost
13    construction and trial. I think it was in April.                      13   two years, that they have the information, and we've
14                So, you know, we've been operating under the              14   explained why they have the information.
15    scheduling order with discovery and everything for at least           15                THE COURT: You are saying they actually have
16    the last six months when they stipulated to this number.              16   your concentration level?
17    And so we've been engaged in, you know, claim construction            17                MR. GUTMAN: They do, Your Honor. And the
18    analyses that are predicated on that agreement and the                18   reason why I say that, and this is something we told them
19    order.                                                                19   about almost two years ago, that based on the information
20                And so one of the things that was very                    20   that is disclosed in Amgen's BLA, they know what our
21    important, and this is why the parties spent so much time             21   concentrations are, what the relevant concentrations are.
22    with the scheduling order, is that we tried to create a               22           And, in fact, and I know Your Honor doesn't like
23    balance between what the parties, what plaintiffs purported           23   to refer to other cases, but in this --
24    to need in the way of discovery and Amgen's, you know,                24                THE COURT: No. Go ahead.
25    interest and the public interest in trying to facilitate our          25                MR. GUTMAN: -- on this particular issue, I
19 of 60 sheets                                                  Page 70 to 73 of 151                                       10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      74
                                         Filed 11/16/18 Page 20 of 39 PageID #: 11678                                                         76


 1    think it's relevant, that Genentech has another action                   1   would look like. It was that balance between giving them
 2    against Amgen regarding a different product that is also                 2   the discovery they need and having dates set that would
 3    before Your Honor, and --                                                3   facilitate the soonest possible entry into the market for
 4               THE COURT: And you're seeking to judicially                   4   Amgen.
 5    estop them?                                                              5                And --
 6               MR. GUTMAN: No, no, no, no. I am actually not,                6                THE COURT: I'm sensitive to that. That's why I
 7    Your Honor. They can argue whatever they want. But in that               7   said I'm going to do my best to keep the Markman around the
 8    case, based on less information than what we provided in                 8   same time. I hear you on that.
 9    this case, Genentech has taken the position that they can                9                MR. GUTMAN: But this issue about needing
10    limit to two claims in the very same patent, the very same              10   additional discovery in order to -- I mean, first of all,
11    patent.                                                                 11   they had 20 claims, Your Honor, that they could have
12               THE COURT: No.                                               12   allocated any way they had. For them to say, we're
13               MR. GUTMAN: And the reason, Your Honor, is                   13   allocating 18 to 6 patents and then we couldn't, we couldn't
14    because they know that the information that is disclosed in             14   just allocate two to the rest, and so we added on, you know,
15    the BLA allows them to calculate what the concentration is.             15   19 claims in addition to the 18 -- they could have very well
16    They're not seeking samples or anything else in that other              16   taken more claims that they had allocated to other patents
17    case. And the reason is because they already have the                   17   and put them, and identified more claims on the two patents
18    information. And this is really, there is no record                     18   that they're more concerned about.
19    developed on this issue, but they are arguing through                   19                Now, what you are not hearing from plaintiffs,
20    attorney argument that they need samples in order to                    20   Your Honor, and this is a very important point.
21    determine what the concentration is.                                    21                THE COURT: Do it quickly though.
22               What we've told them is, you have the                        22                MR. GUTMAN: Yes. They are not arguing, Your
23    information. You can calculate the concentrations. You                  23   Honor, that they don't have enough discovery. Even if they
24    know what the concentrations are. And they've asked our                 24   think that there's discovery that's missing, they are not
25    witness, you know, they misleadingly quote Ms. Nack's                   25   arguing that they don't have enough discovery to be able to


                                                              75                                                                              77


 1    deposition testimony and say, Ms. Nack couldn't provide the              1   make this claim selection.
 2    concentration.                                                           2                THE COURT: Okay.
 3               Well, it's because Amgen doesn't keep track of                3                MR. GUTMAN: They are arguing, we want every
 4    what that concentration is, but it's calculable. It's                    4   scrap of information that may bear on this issue even though
 5    calculable, and it's something that through expert                       5   they don't need it in order to be able to make the
 6    testimony, they can establish. They don't need anything                  6   selection.
 7    else. And I think the fact that they're not pursuing this                7                So fact discovery is going on through July. You
 8    discovery in the other case calls into question the                      8   know, if there's additional discovery that they want, we can
 9    credibility of their argument, which really is just attorney             9   address that. There's no reason why they need this
10    argument. There is no foundation, there is no record before             10   discovery. They have not come forward with any evidence for
11    the Court for their suggestion that they cannot determine               11   it.
12    the concentration of these recited ingredients based on the             12                THE COURT: Okay.
13    information that we've already disclosed to them.                       13                MR. GUTMAN: Before they made their claim
14               Now, so why are they making this argument? For               14   selection, Your Honor.
15    sport? No. One of the reasons why they are making the                   15                THE COURT: All right. Thank you, Mr. Gutman.
16    argument, and we alluded to this. You know, we quoted a                 16                Mr. Berl. So, look. Partly, the beneficiary, I
17    hearing in our correspondence where we predicted that they              17   don't have a lot today. I do have another hearing later
18    want to try to blow up the schedule. That, you know, we                 18   this afternoon, so I am taking the time.
19    will always have discovery issues. There will never be                  19                Are you all able to stay for a little bit,
20    enough discovery because by raising these discovery issues,             20   because I wanted to talk about some case management issues.
21    even though they're baseless, even though they have no                  21   All right.
22    record evidence that supports anything that they are saying,            22                But having said that, I want to pick up the
23    they will always wave the flag of a discovery dispute to try            23   pace, and if everybody could shorten their arguments to just
24    to alter the schedule. And that is something that was very              24   hit the most salient points.
25    important to Amgen in negotiating what the scheduling order             25                Mr. Berl?
10/10/2018 09:27:56 PM                                             Page 74 to 77 of 151                                                      20 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      78
                                         Filed 11/16/18 Page 21 of 39 PageID #: 11679                                                    80


 1                MR. BERL: I will try, Your Honor. David Berl                1   fine. That should be a real short, can you give me some
 2    for Genentech. I've been accused of all sorts of                        2   dates, we need to tee up some issues.
 3    malfeasance in the last 15 minutes, including trying                    3                Now, I understand comments were made from
 4    violating the protective order, trying to blow up the                   4   both sides about how often I'm going to see you and that
 5    schedule, and not arguing various things.                               5   kind of thing. You're all very nice folks, but just because
 6                Let me be clear with respect to the scheduling              6   we have a discovery process, I would hope that both sides
 7    order. That scheduling order has to be viewed in context.               7   will be circumspect in using it because I might get to the
 8    It didn't arise from nothing.                                           8   point, like some other judges have historically here, of
 9                THE COURT: You don't have to persuade me. I                 9   limiting then the contact that particular litigants can
10    read the transcripts.                                                  10   have with the Court. I'm hoping we don't have to do that.
11                MR. BERL: Okay.                                            11   All right.
12                THE COURT: The question is: Why didn't you                 12                All of that said, again, for both sides, but in
13    seek applications? Why didn't you seek relief? It's a                  13   fairness, because I hear Mr. Gutman, and I hear the position
14    Court Order. Explain that.                                             14   you were in, but once we do enter any orders in this case,
15                MR. BERL: Yes. I'm happy to, Your Honor. That              15   if you decide just to violate it, the terms without first
16    Court Order was entered in May. We asked for discovery.                16   seeking Court relief, that would be a real, real problem.
17    Judge Sleet said we were entitled to the discovery. We                 17   Okay.
18    served a 30(b)(6) notice. They objected. We had a hearing              18                So I think we dealt enough with the issue now of
19    in front of Judge Sleet.                                               19   that. Now help me get to, what are we going to do going
20                In July we had a hearing in front of Judge Sleet           20   forward.
21    at which he agreed with us, as he had throughout the whole             21                MR. BERL: And I'm happy --
22    time, that this claim narrowing was subject to our obtaining           22                THE COURT: If you would address first the need
23    adequate discovery to make intelligent decisions about which           23   for the information you need in order to further narrow the
24    claims to choose.                                                      24   claims.
25                That happened after the scheduling order. That             25                MR. BERL: I would be happy to start there, Your


                                                           79                                                                            81


 1    was a hearing from late July. We then had further disputes              1   Honor.
 2    with Judge Sleet, the last of which --                                  2                THE COURT: All right.
 3                THE COURT: I hope you didn't have disputes with             3                MR. BERL: As Your Honor observed, these two
 4    Judge Sleet.                                                            4   patents have claims directed to specific concentrations of
 5                MR. BERL: Sorry. Before Judge Sleet. I                      5   particular chemicals. One of them is the Carvalhal patent
 6    apologize, Your Honor.                                                  6   which addresses cysteine and cystine. The other is the
 7                And the last one resulted in an order, and I'm              7   Gawlitzek patent which addresses glutamine and asparagine.
 8    quoting from memory, which ended with a line something to               8                We sought discovery of how much of these
 9    the effect of, the Court itself is a limited resource and               9   chemicals Amgen has in its manufacturing process, and
10    the parties have essentially exhausted that resource.                  10   honestly, it's remarkable to hear that Amgen thinks we have
11                Judge Sleet made it clear what he thought about            11   the information we need, because I know. I was there.
12    the scheduling order, that we did not have to narrow until             12                I asked this witness question after question. I
13    and unless we obtained adequate discovery, and he likewise             13   will take one example. It's page 195 of her deposition.
14    made clear that he didn't want to hear from us on issues               14   She said we don't measure this. I said, I know you don't
15    that we should be able to work out ourselves. And this is              15   measure this. I'm trying to understand if you know how much
16    such an issue, I would submit.                                         16   of these chemicals is in there.
17                THE COURT: Okay. So let's just establish                   17                And my question is: "Does Amgen have any
18    ground rules for me. I don't have a procedure that you have            18   understanding of the concentration of cystine in its cell
19    to seek permission before filing something. However, I will            19   culture media at any time during its manufacture of ABP 215,
20    say, and this applies to both sides, and my understanding is           20   that's their product, despite the fact that Amgen doesn't
21    it's non-Delaware counsel. I don't know if that is true.               21   measure it?
22    So don't engage in conversations with my deputy clerk and my           22                "Answer: No."
23    case manager about the merits or anything like that. If you            23                Answer again: "No, Amgen does not."
24    want to call to get a date pursuant to the scheduling                  24                We asked them again time after time, do you know
25    procedure or discovery dispute procedures I have, that's               25   how much is in there? Their answer over and over again was,
21 of 60 sheets                                                   Page 78 to 81 of 151                                         10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      82
                                         Filed 11/16/18 Page 22 of 39 PageID #: 11680                                                   84


 1    we don't have the first clue. We have no idea.                         1                (Mr. Berl handed documents to the Court.)
 2                THE COURT: So how do we address that?                      2                THE COURT: Mr. Berl, what were you directing my
 3                MR. BERL: So Mr. Gutman says we have the                   3   attention to? What number?
 4    information and we can calculate it. Their witness actually            4                MR. BERL: Document request 54, Your Honor.
 5    disagreed with that too. She said it depends on all sorts              5                THE COURT: That seems pretty specific to me.
 6    of things and she can't calculate it.                                  6   It's calling for production of a sample of a specific volume
 7                THE COURT: What do you do?                                 7   of measurement levels of, among other things, cysteine,
 8                MR. BERL: What we do is, we need the sample.               8   cystine, glutamine and asparagine, of all samples drawn from
 9    That's the only way to get this information, and we've known           9   Amgen's reactor during the manufacturing of ABP 215 drug
10    that from April of last year, when we said to them, we see            10   substance.
11    from your documents, you have a manufacturing run coming up.          11                Okay. All right. You can have a seat, for a
12    We think you're going to take samples as most companies do            12   second.
13    every sing single day. Save some for us. Give us some.                13                Mr. Gutman, can I ask you, what has been Amgen's
14        They said no. They said, pound sand.                              14   response to request number 54? Has it included the
15                We exchanged letters and we didn't include them           15   production of samples?
16    because we didn't want to burden the Court, but I'm happy to          16                MR. GUTMAN: Well, so the --
17    give them to Your Honor where they basically said, sum and            17                THE COURT: That's a real easy question. I will
18    substance, no.                                                        18   let you explain all you want, but it's just a yes or no to
19                THE COURT: Is there a specific discovery                  19   start.
20    request that has been propounded for date that would call             20                MR. GUTMAN: Yes. I think we objected. I don't
21    for the production of samples?                                        21   have the response in front of me, Your Honor.
22                MR. BERL: Yes. Several. I don't have the                  22                THE COURT: So you have not produced it. You
23    number.                                                               23   agree with that?
24                THE COURT: Are they identified in a letter? It            24                MR. GUTMAN: We have not produced the samples.
25    could be.                                                             25                THE COURT: Okay.



                                                           83                                                                           85


 1                MR. BERL: I'm not sure that we identified that.            1                MR. GUTMAN: Yes, that's correct.
 2    I would be happy to do that. I assume within a matter of               2                THE COURT: You've filed some kind of objection.
 3    minutes I will have those numbers.                                     3   In fairness to you, I get that. You don't know.
 4                I know we have specific letters that are in                4                MR. GUTMAN: Yes. So what Mr. Berl just argued,
 5    front of me.                                                           5   he's confusing two different issues when he cites to the
 6                THE COURT: Yes, but a letter is different. Are             6   deposition testimony that he cites.
 7    there outstanding discovery requests that call for the                 7                THE COURT: Look --
 8    production of samples?                                                 8                MR. GUTMAN: Okay.
 9                MR. BERL: Yes, there are discovery requests,               9                THE COURT: I've actually moved on because
10    and within a few minutes I'm sure I can point Your Honor to           10   there's a discovery request, and I understand from
11    them.                                                                 11   Genentech, if they obtained samples -- and actually, Mr.
12                Document request 54.                                      12   Berl, do you mind. Let me just ask you: If you obtained
13                THE COURT: All right. So they did it -- hold              13   samples, would you be able to narrow the number of claims
14    on one second.                                                        14   from 37 down to something much closer to 20?
15                Yes. So you're responding, so that might be               15                MR. BERL: Yes, with a footnote.
16    why.                                                                  16                THE COURT: Okay.
17                MR. BERL: Yes.                                            17                MR. BERL: And the footnote is, there's a little
18                THE COURT: You've not filed a motion to                   18   complication here because cystine and cysteine exist in
19    affirmatively obtain this discovery yet. Okay. All                    19   something called an equilibrium. Sometimes you have more
20    right.                                                                20   cystine, sometimes you have more cysteine, depending on the
21                Do you want to hand it up? Wait. You only have            21   conditions of the bioreactor.
22    one copy?                                                             22                And so the samples have to be preserved in a way
23                MR. BERL: That's fine. I'm sure we have                   23   that preserves their concentration of cystine and cysteine.
24    others.                                                               24   If the samples are properly preserved, the answer to your
25                MR. GAFFNEY: We have an extra.                            25   question is yes.

10/10/2018 09:27:56 PM                                           Page 82 to 85 of 151                                                  22 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      86
                                         Filed 11/16/18 Page 23 of 39 PageID #: 11681                                                88


 1                 MR. GUTMAN: And, Your Honor --                            1   that. Stick a turkey baster in, send the sample to the
 2                 MR. BERL: We have offered on a confidential               2   freezer.
 3    basis to Amgen our protocol for preserving the                         3              THE COURT: So just help me out. Help me
 4    concentrations of cysteine and cystine so that they can                4   understand. What is the burden? I get it more than
 5    preserve it properly.                                                  5   sticking a turkey baster in. I'm trying to understand,
 6                 MR. GUTMAN: Your Honor, this really is the                6   and I also get that you're not manufacturing on a daily
 7    issue. There will always be a footnote. There will never               7   basis. Help me understand what it would entail to take a
 8    be a time.                                                             8   sample.
 9                 THE COURT: Okay, but, look. He stated in                  9              MR. GUTMAN: Well, what it would entail is, and
10    court, this is -- we would all do much better to limit our            10   I don't have the deposition testimony in front of me, Your
11    references to other cases and to other patterns of behavior           11   Honor, so, again, this is by recollection, but, you know, it
12    and examples. Just limit it to -- Mr. Berl has just                   12   requires generating a lot of documentation because these are
13    represented there is a footnote, but it's a very narrow               13   FDA regulatory -- regulated processes. We can't just do a
14    footnote, and it can be satisfied by protocols that you               14   run and, you know, and take a sample.
15    might have reached. So it's not helpful to say, will there            15              So there needs to be certain documentation that
16    be another footnote. He has only said one footnote. I'm               16   is generated in order to validate the request, validate the
17    focusing on on that.                                                  17   reason. It has got to work its way through, you know, the
18                 MR. GUTMAN: I understand, Your Honor.                    18   technical aspects of doing the run. And so it's not just as
19                 THE COURT: Okay.                                         19   simple as a decision is made and then the sample is taken.
20                 MR. GUTMAN: So going back to the specific                20   There has to be -- there's an FDA mandated process that has
21    requests, we objected. We objected based on a number of               21   to take into account a deviation in the way that you're
22    different, for a number of different reasons, one of which            22   manufacturing the material. So that's sort of the prelude
23    is, they already have the information.                                23   to actually getting a sample. So there are internal
24                 THE COURT: Okay. They say they don't. You                24   documentation processes that need to take place, and it
25    have not produced it. You have not produced samples. You              25   requires a team of people. You are essentially modifying


                                                            87                                                                       89


 1    told me that.                                                          1   the manufacturing process for that material.
 2                 MR. GUTMAN: We have not produced samples, but             2              THE COURT: Okay.
 3    the burden in producing the samples is it's overly                     3              MR. GUTMAN: And now --
 4    burdensome, particularly in view of the fact that they                 4              THE COURT: So go back to the deposition that
 5    already have the information they need to be able to                   5   Mr. Berl quoted from. That was a 30(b)(6) witness of yours.
 6    calculate the concentration.                                           6   Correct?
 7                 THE COURT: Help me out on that. How is that               7              MR. GUTMAN: Yes, Your Honor.
 8    burdensome to produce a sample?                                        8              THE COURT: It sounds like she doesn't know what
 9                 MR. GUTMAN: Well, one of the reasons why it's             9   the concentration levels are. Correct?
10    burdensome, and there's testimony on this, Your Honor, from           10              MR. GUTMAN: Again --
11    the Nack deposition testimony. And this actually is                   11              THE COURT: That's a pretty easy answer. Right?
12    precisely the reason why they should have come to the Court           12   It seems yes or no. The transcript seems pretty explicit,
13    and formally requested relief, is because as Ms. Nack                 13   she doesn't know.
14    testified, it's not -- you don't stick a turkey baster into           14              MR. GUTMAN: She doesn't know what the
15    the bioreactor and just pull out a sample. It's a very,               15   concentration is. I think what's important to appreciate,
16    very involved process.                                                16   Your Honor, is she did not say you couldn't calculate the
17                 Amgen, by the way, is not manufacturing this             17   concentration.
18    material every day. There are only specific periods of time           18              THE COURT: You keep coming back to that. I get
19    that are tied into FDA regulatory needs where Amgen is                19   it.
20    manufacturing the material.                                           20              MR. GUTMAN: Okay.
21                 Now, once the manufacturing has taken place,             21              THE COURT: And then I'm in the realm of experts
22    it's not, you know, turning a dial, sticking in the turkey            22   debating. You can see why it would be more probative to
23    baster and taking it out. And there's extensive testimony             23   know what the actual concentration is as opposed to experts
24    from Ms. Nack in her 30(b)(6) testimony where plaintiffs              24   fighting over what they think the concentration should be.
25    wanted to try to paint the picture that it was exactly                25   Right?
23 of 60 sheets                                                  Page 86 to 89 of 151                                      10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      90
                                         Filed 11/16/18 Page 24 of 39 PageID #: 11682                                                   92


 1                  MR. GUTMAN: Well, this may become an issue                1   they pour down the drain.
 2    during claim construction, Your Honor, but we don't think               2                THE COURT: Okay. Then you would be satisfied
 3    that the claims -- you know, they're arguing, you would have            3   with that?
 4    to have an infinite number of time points that you would                4                MR. BERL: That's what they can reasonably
 5    have to pull samples, and if any of those time points, you              5   produce. I think if our expert may say it's X at that time
 6    know, falls within the scope of the claim, then you're                  6   and .9 at that time, and .8, then maybe it was .85 at this
 7    infringing.                                                             7   time, and they can do some kind of interpretation and have
 8                  We don't believe that that really is a                    8   an argument.
 9    reasonable or rational view of things because, you know,                9                THE COURT: Right. What Mr. Gutman is saying,
10    what time point are they looking at? I mean, we can't pull             10   they ought to do it in person and have experts opine what
11    samples every millisecond of time in order to give them a              11   the concentration level would be.
12    concentration at every time point.                                     12                MR. BERL: Obviously, that has to be informed
13                  One of the things that they are asking for --            13   actually having samples with data, which we don't have. By
14                  THE COURT: All right. Hold on. Just give me a            14   the way, just to correct what Mr. Gutman said, the witness
15    second.                                                                15   did not say she could calculate the amount of cystine. She
16                  So, Mr. Berl, why don't you switch.                      16   said the opposite. So we want just what they take already.
17                  MR. GUTMAN: Yes. Sure.                                   17   Every day they take a sample. They test part of that sample
18                  THE COURT: I'm trying to balance the burden on           18   and the rest of it. We don't want them to pour it down the
19    the two parties here. Since the point was just raised, help            19   drain. That doesn't sound like a burden at all. We want
20    me out. With a concentration level, I would assume they                20   them to preserve it and send it to us. We've even offered
21    vary during the manufacturing processes. Right?                        21   to send someone there, our expert there so she can inspect
22                  MR. BERL: That's correct.                                22   it. She can have the sample delivered and she can direct
23                  THE COURT: So how do you address that? I mean,           23   it.
24    is your position going to be if at any point during the                24                THE COURT: How many samples do you need?
25    manufacturing process it hits that concentration level, then           25                MR. BERL: From their manufacturing process, it


                                                             91                                                                         93


 1    there's infringement?                                                   1   would be a sample that they take every day.
 2                  MR. BERL: Yes.                                            2                THE COURT: Well, there's 365 days in a year.
 3                  THE COURT: All right. So then, you know, I                3                MR. BERL:
 4    guess technically there's an infinite number of time, points            4
 5    of time within the entire processes. So how do you isolate              5
 6    that so that we don't, you know, cause an infinite burden on            6
 7    Amgen?                                                                  7
 8                  MR. BERL: So let me answer the question you               8
 9    have asked Mr. Gutman, which is how hard is it to pull a                9
10    sample?                                                                10
11                  THE COURT: Why can't you answer my question?             11
12            MR. GUTMAN: Well, sure. Well, it is the same                   12                THE COURT: So let's say we compel Amgen to give
13    answer, so I will do that. The answer is, they can give us             13   you the samples from
14    samples every day, once a day. And the reason I say that               14            and I don't have any idea. This is like just
15    is they already take samples every day. They already do                15   pouring from a faucet or is this some kind of very
16    that.                                                                  16   complicated chemical process that's very expensive and
17                  Whenever they manufacture, they take a daily             17   cumbersome? I don't have a sense of that.
18    sample, and I'm reading from page 203 of Ms. Nack's 30(b)(6)           18                MR. BERL: Yes. They put a bag, a receptacle,
19    testimony. When I said, the material that's taken from the             19   underneath the bioreactor and some volume of that is
20    bioreactor, what happens to that material? They take it                20   discharged into the bag. They take the bag. They do a
21    every day. And she explains at page 203, some of it goes to            21   little testing for pH and maybe one or two other things on
22    be tested in certain tests that they do and the remainder of           22   the bag. Some of it remains after they do the testing we
23    that sample is discarded. It goes down the drain.                      23   need. That's all we want is what remains. What they do
24                  THE COURT: Okay.                                         24   with that, what they did with that after we asked them for
25                  MR. BERL: That's what we want. We want what              25   it repeatedly is they threw it down the drain. That's
10/10/2018 09:27:56 PM                                            Page 90 to 93 of 151                                                 24 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      94
                                         Filed 11/16/18 Page 25 of 39 PageID #: 11683                                                96


 1    another problem that I think we'll have to address somehow            1   some proportional relationship between the number of claims
 2    down the road.                                                        2   and the number of terms. I agree it's not a direct
 3                THE COURT: All right. Now, can you live                   3   correlation, but we're all better off if we can reduce the
 4    with -- so you have basically left yourself two claims, but           4   number of claims.
 5    you've asked for 19.                                                  5              MR. BERL: I understand that. Your Honor asked
 6                MR. BERL: I don't think it's exactly right. I             6   if there's a process that we can undertake to move this
 7    think once we got the discovery we needed, it's not clear we          7   forward, and I would submit that the existing case
 8    would limit it to two claims of Carvalhal.                            8   scheduling order has such a process where the parties
 9                THE COURT: No, no, I'm not saying that. But if            9   identify claim terms in dispute and then meet and confer to
10    you've got to add -- in other words, what I don't want to do         10   try to narrow the disputes.
11    is -- and in fairness to Mr. Gutman and Amgen is, you know,          11              We don't think that many claims in -- many claim
12    there was a working out of an order, and we all have --              12   terms in these claims require a construction at all. I
13    everybody, both parties and the Court have got to reduce the         13   have no reason to believe that the burden on the Court for
14    number of patent and claims that are going to be not only            14   claim construction will be that substantial with the 37
15    tried, but interpreted. Right?                                       15   claims.
16                So you identified the unfairness to date because         16              I may be proven wrong by the meet-and-confer
17    you have to shoot in the dark to limit the claims related            17   process. I don't know what Amgen tends to construe, but we
18    to the concentration levels of these chemicals. Is that              18   don't think there are many claim terms that require the
19    correct?                                                             19   Court's construction even now.
20                MR. BERL: That's correct.                                20              If you are asking me how can we narrow it down
21                THE COURT: All right. That can be solved by              21   from 37 now, I think what I discussed with Your Honor is the
22    sampling, in your view?                                              22   way to do it.
23                MR. BERL: Yes.                                           23              THE COURT: I was hoping you were going to say,
24                THE COURT: All right. So would you then agree            24   if you had the sampling, you could go down from 37 to
25    if we were to revise the scheduling order and extend the             25   something closer to 20. I think you probably did say


                                                           95                                                                        97


 1    number of claims that you couldn't change the existing 18             1   something like that.
 2    you've identified and we could come up with a number after            2              MR. BERL: I did and I will say it again in case
 3    the sampling you would have to reduce that 19 to some                 3   it was unclear.
 4    smaller number?                                                       4              THE COURT: All right. Mr. Gutman, can you
 5                MR. BERL: Yes.                                            5   address the feasibility of providing samples over the next
 6                THE COURT: All right. All right.                          6   manufacturing run?
 7                MR. BERL: Can I --                                        7              MR. GUTMAN: Yes, Your Honor. So, first of all,
 8                THE COURT: Go ahead.                                      8   to address Mr. Berl's point about attaching a bag and you
 9                MR. BERL: I want to make one other observation            9   just kind of, you know, that's not how it works. It's a lot
10    about how we move forward, and that is in my experience,             10   more complicated than that.
11    Your Honor, the number of claims is not actually the key             11              And the --
12    driver of the burden on the Court during the claim                   12              THE COURT: So give me some idea, again, mindful
13    construction proceeding. It's actually the number of terms           13   of time, of how it's so much more complicated.
14    to be construed.                                                     14              MR. GUTMAN: Yes, Your Honor. Again, any
15                THE COURT: Sure.                                         15   modification of the existing process including sampling
16                MR. BERL: And I really don't think that having           16   needs to go through this documentation process, and
17    37 claims rather than 20 increases in any substantial way            17   then --
18    the number of terms that will be disputed. The terms that            18              THE COURT: Are you literally throwing the
19    Mr. Gutman read when he said, oh, look at these terms in             19   samples down the drain at this point?
20    claim 41, cysteine, copper, et cetera, those are all in              20              MR. GUTMAN: Well, no. That's -- that's part --
21    claim 1.                                                             21              THE COURT: What do you do? I thought you were
22                Those claims, if they're disputed, and I'm not           22   using a metaphor.
23    sure how they could be, but if they're disputed --                   23              MR. GUTMAN: The samples are processed in a way
24                THE COURT: Look, I hear you, but I just think            24   so that there's certain information that is garnered from a
25    probably even in my limited experience, you know, there's            25   sample.
25 of 60 sheets                                                 Page 94 to 97 of 151                                      10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      98
                                         Filed 11/16/18 Page 26 of 39 PageID #: 11684                                                   100


 1                 THE COURT: I get that. When you take the bag                1    generally one sample per day, but there might be some
 2    and take a sample and you test the pH and all the other                  2    additional smaller samples for additional tests, different
 3    stuff you have to test, there's some residue. Right?                     3    types of testing.
 4                 MR. GUTMAN: Well, so when you pull a sample                 4                THE COURT: All right. So --
 5    from the bioreactor, Your Honor, you're pulling the cell                 5                MR. GUTMAN: Your Honor, may I clarify
 6    culture fluid.                                                           6    something?
 7                 THE COURT: Okay.                                            7                THE COURT: Sure.
 8                 MR. GUTMAN: And depending on the kind of                    8                MR. GUTMAN: The reason why I'm talking about
 9    testing that you are doing. And it's not the same testing                9    the different kinds of testing for the samples is because
10    every day, so there are different kinds of testing that are             10    the samples are processed. So what ultimately gets disposed
11    occurring from day to day during the manufacturing process.             11    of depends on the kind of testing that is done. And so when
12             You might test the cell culture fluid, and once                12    I say that the cell culture fluid is removed from the
13    you test it, you might not need the rest of the cell culture            13    bioreactor, that sample is essentially all destroyed because
14    fluid.                                                                  14    it's spun down in order to do a certain kind of testing on
15                 THE COURT: So what do you do with it?                      15    the fluid that remains after it's spun down. And so there
16                 MR. GUTMAN: You dispose of it.                             16    are different kinds of fluids.
17                 THE COURT: That's my question. Do you throw it             17                THE COURT: So if it changed, it could change
18    down the drain literally or what do you do with it?                     18    the concentration then?
19                 MR. GUTMAN: You dispose it in a biosafety --               19                MR. GUTMAN: It could change the concentration.
20                 THE COURT: Okay.                                           20    It may be totally irrelevant to, you know, what they want to
21                 MR. GUTMAN: These are biohazard.                           21    test for. And so that's why I'm bringing to the Court's
22                 THE COURT: And you are telling me that you                 22    attention that depending on the kinds of testing that is
23    would have to have -- so you would document that you took               23    done will dictate the kind of sample that would remain
24    some of that sample and gave it to them. Why is that so                 24    before we dispose of the residual sample.
25    burdensome?                                                             25                So the residual sample may change depending on


                                                              99                                                                        101


 1                 MR. GUTMAN: Well, I don't know that we -- I                 1    the kind of testing that is actually done, and I don't think
 2    don't know that plaintiffs' description about the kind of --             2    that they're interested in, you know, all of the residual
 3    they want specific kinds of tests. They want to do specific              3    samples because they've been modified as a result of the
 4    kinds of testing.                                                        4    testing that we're doing.
 5                 THE COURT: He literally said, as I understand,              5                THE COURT: Do you think you could work out with
 6    you've got agreement on, that when you test -- first of all,             6    them then, if they select samples?
 7    you test daily. Is that right?                                           7                MR. GUTMAN: I think that we could certainly
 8                 MR. GUTMAN: We do. We test daily, but we do                 8    discuss it, yes. I mean, they know, or they appear to know
 9    certain kinds of testing on certain days.                                9    what our testing sampling regimen is. They certainly have
10                 THE COURT: Okay. I get it. I actually think                10    documents that speak to that, and so if there were, you
11    you would serve your own arguments better if you would just             11    know, specific samples that they wanted, that could be
12    answer questions directly.                                              12    something that, you know -- they would need to come to us
13                 So you take a sample every day of a                        13    with specificity and say, we're interested in this sample or
14    manufacturing process. Is that right?                                   14    this sample because just saying they want the residuals of
15                 MR. GUTMAN: Yes, Your Honor.                               15    every sample on every day, it changes depending on the kind
16                 THE COURT: Do you only take one sample a day or            16    of testing that's being done.
17    do you take multiple samples?                                           17                THE COURT: So is there any way on this issue if
18                 MR. GUTMAN: As far as I recall, the sampling               18    we took a break, and I don't mean you have to do it right
19    that's done is specific to the kind of testing that's                   19    away, but I'm going to break from the issue, you guys could
20    required for that day.                                                  20    just work out some compromise that Amgen would provide
21                 THE COURT: Does that mean on certain days you              21    certain samples from its next manufacturing run, the two
22    take more than one sample, if you know?                                 22    sides agree on what those samples are, and then once
23                 MR. GUTMAN: I don't know, Your Honor.                      23    Genentech has that sampling, then they would have to narrow
24                 THE COURT: Okay.                                           24    the 19 claims to some workable number? I mean, that seems
25                 MR. GUTMAN: Exactly. I think it is actually                25    to me to be a potential road we could follow to get the case
10/10/2018 09:27:56 PM                                             Page 98 to 101 of 151                                               26 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      102
                                          Filed 11/16/18 Page 27 of 39 PageID #: 11685                                                      104



 1    moving and not jeopardizing your deadlines, because I'm with              1   represented, was that in ANDA cases, Courts routinely order

 2    you. I understand why you want to move this case, and                     2   sampling. I said, do you agree with that?

 3    believe me, former Judge Sleet, he communicated that, that                3               MR. GUTMAN: I'm not aware of that, Your Honor.

 4    we ought to try to keep the deadlines. But I've got to also               4               MR. SILVER: Your Honor, Dan Silver from

 5    be cognizant of due process to a plaintiff.                               5   McCarter & English. I'm involved in plenty of ANDA cases

 6                Is that something that you think you could try                6   and commonly samples are exchanged among parties without the

 7    to work with the plaintiff to resolve?                                    7   need to resort to the Court, but I've certainly been

 8                MR. GUTMAN: I think if the plaintiffs came                    8   involved in disputes regarding samples. One case that comes

 9    forward and made a concrete proposal as opposed to just                   9   to mind in particular was a case in front of Judge Andrews,

10    asking generally for samples, but they know what our                     10   Novartis versus Watson. The accused product was a generic

11    sampling schedule is. If they said, we want a portion of                 11   version of the Novartis Exelon patch and Novartis was

12    this sample on this day, a portion of this sample on this                12   seeking samples of not the final finished product, but all

13    day, and gave us specifics about what they wanted, that                  13   of the excipients that went into it for purposes of

14    could be something that we could work with. But just asking              14   measuring the antioxidant in the final finished product, and

15    generally for samples of everything, that just, you know, I              15   Judge Andrews ordered the production of that material.

16    don't think that serves their interest in calculating what               16               MR. GUTMAN: Yes, Your Honor. I think that's an

17    the concentrations are.                                                  17   important distinction. Mr. Silver isn't referring to cases

18                THE COURT: All right. Sorry.                                 18   where there are these complicated biological manufacturing

19                MR. GUTMAN: Yes.                                             19   processes. In the ANDA cases where I do know there have

20                THE COURT: Mr. Berl, so I hear your point that               20   been sampling issues, it's about the raw materials. It's

21    the concentration levels vary. I get that.                               21   not about sampling of intermediate time points along the

22                Do you dispute what Mr. Gutman said, depending               22   manufacturing process.

23    on the type of testing that's done with the samples, that                23               THE COURT: But if you stipulated to that, your

24    the residual stuff, the concentration level could vary.                  24   expert can say whatever your expert can say, that this is

25    Right?                                                                   25   not a representative sample. Something occurred during the



                                                                103                                                                         105



 1                MR. BERL: I don't know that that is right.                    1   process that causes doubt as to whether the concentration

 2                THE COURT: Okay. You don't know.                              2   level that's measured in the sample is a legitimate

 3                MR. BERL: I know what they have and you asked                 3   representation of a representative sample. I mean, I'm not

 4    whether it was vernacular when you said it goes down the                  4   sure I'm persuaded by that.

 5    drain. I was quoting. This is page 203 from their 30(b)(6)                5               So if we kept the existing schedule, Mr. Berl,

 6    witness. It's discarded. It is literally dumped. It's                     6   so that, or something close to it, all right -- well,

 7    poured down the drain.                                                    7   actually, let me ask. Mr. Gutman: Can you tell me when the

 8                THE COURT: All right.                                         8   next manufacturing process begins?

 9                MR. BERL: That's what we want. There's no                     9               MR. GUTMAN: If you gave me a couple of minutes,

10    burden to giving us what they pour down the drain. We want               10   Your Honor, I could find out, but I'm not exactly sure.

11    the daily sample. I don't think there's any mystery here.                11   I believe it is this month, but I'm not certain about

12    They do pull more than one sample some days, so we want                  12   that.

13    what's left of that, too. We want what they pour down the                13               THE COURT: So I think he offered you a little

14    drain. That doesn't seem too much to ask.                                14   breather. Why don't we come back at 1:40. Would that be

15                THE COURT: Are there cases out there where                   15   enough time, Mr. Gutman?

16    Courts have compelled sampling?                                          16               MR. GUTMAN: I think so, Your Honor.

17                MR. BERL: Yes. This happens in ANDA cases                    17               THE COURT: Do you want a little bit more?

18    frequently. I don't have them at my fingertips to cite,                  18               MR. GUTMAN: Why don't we --

19    Your Honor, but the answer is yes.                                       19               THE COURT: 1:45?

20                THE COURT: Mr. Gutman, do you agree with that?               20               MR. GUTMAN: We could let you know if we need

21                MR. GUTMAN: I'm not aware of any specific cases              21   more time, but I think ten minutes could do the trick,

22    where Courts have just generally compelled sampling to                   22   so I don't want to unnecessarily spend more time on that

23    determine the concentrations of things because --                        23   issue.

24                THE COURT: Well, that wasn't the question. All               24               THE COURT: All right. Great. Thanks. We'll

25    right. The question was: Are you aware of what Mr. Berl                  25   break.

27 of 60 sheets                                                    Page 102 to 105 of 151                                         10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      106
                                          Filed 11/16/18 Page 28 of 39 PageID #: 11686                                               108


 1                MR. BERL: Thank you, Your Honor.                         1   know, there may be arguments about whether different runs
 2                (Short recess taken.)                                    2   have different amounts, and as I said, that's a whole
 3                       - - -                                             3   separate issue, I think that sort of what we do with the
 4                (Proceedings resumed after the short recess.)            4   samples that we're already throwing down the drain.
 5                THE COURT: Thank you. Be seated, please. All             5                THE COURT: No. You can't get those samples.
 6    right. Thank you for being patient.                                  6                MR. BERL: Agreed.
 7                Mr. Gutman, do you have anything to shed light           7                THE COURT: I'm just trying to deal with the
 8    on?                                                                  8   sample. I mean, are you going to come back -- is that
 9                MR. GUTMAN: Yes, Your Honor. I do.                       9   person with you?
10                THE COURT: Okay.                                        10                MR. BERL: Yes.
11                MR. GUTMAN:                                             11                THE COURT: All right. Just so the record
12                                                                        12   knows, I was pointing out somebody who has walked into the
13                                                                        13   courtroom.
14                                                                        14                What I want to avoid in fairness to Amgen is,
15                                                                        15   they give you these samples, and then in December you say,
16                                                                        16   oh, we want more samples, because I think they're stepping
17                THE COURT: Okay.                                        17   forward and it sounds like they're willing to, you know, try
18                MR. GUTMAN:                                             18   to get this case managed.
19                                                                        19                MR. BERL: Yes. And so with respect to that
20                                                                        20   run, we would be happy with the samples that Mr. Gutman was
21                                                                        21   referring to.
22                THE COURT:                                              22                THE COURT: I get that. Right. And then with
23                MR. GUTMAN:                                             23   respect to --
24                THE COURT: Okay.                                        24                MR. BERL: With respect to prior runs,
25                MR. GUTMAN:                                And so we    25   obviously, there's nothing we can do with respect to


                                                            107                                                                      109


 1    think that what we would be able to do is -- I don't know            1   that.
 2    the exact timing, but I would think that it would be                 2                THE COURT: With respect to future runs, you do
 3    possible to get them samples that were pulled during that            3   not need future runs of samples unless you say something was
 4    production phase maybe within -- within a week of the end of         4   revealed to suggest or to indicate that the samples that
 5    the production phase, which would put us, you know, toward           5   were obtained for the October processes were invalid and
 6    the end of October, the beginning of November.                       6   insufficient for you to conduct --
 7                THE COURT: Okay. That's very helpful. Did you            7                MR. BERL: Correct, or let's say there's a run
 8    communicate that already with the plaintiffs before we               8   in December and I don't know that there is just for purposes
 9    started?                                                             9   of answering your question. If there were reason to believe
10                MR. GUTMAN: No, Your Honor.                             10   that the numbers in December would be different than the
11                THE COURT: I'm not faulting you at all.                 11   numbers from the samples we got in October, then obviously
12                MR. GUTMAN: No.                                         12   we would raise that issue with Amgen and the Court, and
13                THE COURT: Mr. Berl, could you live with                13   hopefully, they would do the same thing again.
14    that? What I'm trying to do here again is to balance the            14                If there's reason to believe everything is just
15    burden.                                                             15   going to be the same, they're running the exact same process
16                So if you were to be given samples for each day         16   with the same materials, then that production from this
17    of that one, would you agree that's it? You're good at that         17   October run would satisfy.
18    point for sampling unless you show good cause, like                 18                THE COURT: Okay. So I have to tell you, if we
19    something comes up. I'm not at all expecting this, things           19   can reach an agreement today that gets you the October
20    were tampered with, or God forbid, something like that.             20   samples, the chances of me allowing you to get future
21    Assuming samples are fine in the ordinary course, would             21   samples are infinitesimal. You would have to basically show
22    you agree that with Document 54, RFP 54, that would                 22   some kind of fraudulent conduct on behalf of Amgen or some
23    satisfy Amgen's obligation to produce samples pursuant to           23   kind of intentional actions to change the concentrations
24    that RFP?                                                           24   that would be normally obtained during the manufacturing
25                MR. BERL: For that run, I think certainly. You          25   process. All right?
10/10/2018 09:27:56 PM                                        Page 106 to 109 of 151                                                28 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      110
                                          Filed 11/16/18 Page 29 of 39 PageID #: 11687                                                    112


 1                MR. BERL: Understood.                                       1               So, Mr. Berl, could you live with 25 claims
 2                THE COURT: Mr. Gutman, can you live with that?              2   after you get to look at these samples?
 3                MR. GUTMAN: Yes, Your Honor.                                3               MR. BERL: Yes.
 4                THE COURT: Okay.                                            4               THE COURT: So why don't we then revise the
 5                MR. GUTMAN: I think that's fine.                            5   scheduling order to reflect that -- oh, sorry. I apologize.
 6                THE COURT: All right. Now, now in fairness                  6   I need to get a date.
 7    then to Amgen, they're going to go through this, it seems to            7               So now how much time do you need, Mr. Berl, to
 8    me it's incumbent upon Genentech to do its best to narrow               8   get from 19 to 7 claims after you are in possession of the
 9    the number of claims once this information is put in                    9   samples?
10    Genentech's hand.                                                      10               MR. BERL: And I wish I could give you a number.
11                Do you agree with is that, I hope?                         11   I think what you're really asking me is how long do we need
12                MR. BERL: I do.                                            12   to test the material.
13                THE COURT: All right. Now, looking at the                  13               THE COURT: Yes.
14    schedule. So let's say -- I apologize, Mr. Gutman. How                 14               MR. BERL: How long do my experts need to get to
15    many days after October 26th did you say it would take to              15   this facility and that facility and see what's in the
16    get Genentech the sample?                                              16   samples that we've obtained. Not certain of that. I think
17                MR. GUTMAN: I would need to confirm with                   17   we could do it within a month. That is the whole testing
18    technical people, but I would hope we could get them the               18   process, and then we'll have to analyze the tests with our
19    samples within a week of the end of the process.                       19   experts, of course, and make the selection based on that
20                THE COURT: All right. So, Mr. Berl,                        20   data.
21    October 26th is a Friday. Again, I'm not going to hold                 21               THE COURT: So what I would do is, I was looking
22    Mr. Gutman to a week. He's trying to do his best to                    22   at your, what you've got currently in the scheduling order.
23    estimate it. Ballpark it around a week. That would put it              23            So for starters -- and, Mr. Gutman, you can have
24    at November 2nd.                                                       24   a seat. You don't need to stand up. When you speak, you
25                How much time would you need to examine the                25   can. Mr. Berl, if you want to silt down, too.


                                                            111                                                                           113


 1    samples, have your experts examine the samples such that you            1               MR. BERL: Sure.
 2    would be in the position to reduce the 19 claims that you've            2               THE COURT: Whatever suits you.
 3    identified to date to some -- let's step back before I ask              3               You may be aware, I think that Delaware counsel
 4    that question.                                                          4   are aware, I'm going to use the claim construction
 5                Let's talk about what is the realistic number               5   procedures essentially that Judge Andrews uses, so in
 6    that would help all parties work through this case. I was               6   briefing I don't want to engage in a simultaneous briefing.
 7    thinking of 25 claims, total. In other words, Mr. Gutman, I             7   I want to do the process pursuant to which plaintiff will
 8    was thinking, they have to narrow the 19 to 7. I hear you,              8   serve but not file an opening brief. Defendant will
 9    you agreed to 20. I get that. But in fairness to them,                  9   respond, serve, but not file and do a reply and surreply
10    they've got due process rights.                                        10   brief, and then you will present to the Court one joint
11                Could you live with 25 claims?                             11   brief.
12                MR. GUTMAN: I think we could live with it, Your            12               Now, you should pay attention. We're going to
13    Honor. I think that -- I'm not sure whether the additional             13   work with you to revise the order that will have that
14    five claims, you know, really implicates due process                   14   procedure set forth. I've got some page limitations and
15    concerns, but it's something that we could live with.                  15   notice especially to Delaware counsel. I just was informed
16                THE COURT: Well, incidentally, I think we're               16   yesterday that there's a typographical error, there was in
17    going to get rid of the due process concerns. I will tell              17   my form order on word limits and they were way off and very
18    you why. I'm confident we're going to get rid of them. As              18   unfair to the plaintiff who, unfortunately for him,
19    I said earlier today, if we reach a point where we're going            19   volunteered or informed me of this yesterday, and then
20    to trial and the plaintiff believes its due process rights             20   I reduced his page limits to make it fair, or his word
21    have been violated because it wasn't able to afford a                  21   limit.
22    representative claim, I mean, they'll raise it. I don't                22               So I revised the order as of yesterday. I also
23    think they're going to be able to be in a position to do               23   added a paragraph inviting parties to submit cases. If you
24    that. I think given the way we've managed the case, but                24   could note that there's a new order on the website, you can
25    they'll have that opportunity. Right?                                  25   use that form. Okay. Anyway, those revisions will have to
29 of 60 sheets                                                  Page 110 to 113 of 151                                       10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      114
                                          Filed 11/16/18 Page 30 of 39 PageID #: 11688                                                  116


 1    be made. So that factors in. And then I want 30 days from              1   that fall out, then they're just not going to be presented
 2    the time you submit the joint brief until the Markman                  2   to me in the Markman hearing.
 3    hearing.                                                               3              MR. GUTMAN: Right.
 4               Now, I was looking at your briefing schedule                4              THE COURT: The only downside is you have to do
 5    under Judge Sleet's procedure and that I guess had                     5   the work beforehand. Right?
 6    simultaneous briefs, the answering brief being filed on                6              MR. GUTMAN: Yes, Your Honor.
 7    January 25th, I believe. Right?                                        7              THE COURT: Okay. So, Genentech, I assume
 8               MR. GUTMAN: Yes, Your Honor.                                8   you're going with that.
 9               THE COURT: So if I was going to use that as                 9              MR. BERL: Sure, Your Honor.
10    kind of the proxy for my joint claim construction brief, the          10              THE COURT: Okay. So then we'll keep the
11    problem is if you work backwards and you factor in this               11   dates. We will keep the dates for the -- wait. Excuse me.
12    testing we're talking about, right, we're going to have to            12   Hold on.
13    move it. But in fairness to Amgen, I think we should really           13              Well, let's go through the dates then. Are you
14    limit how far out we move it.                                         14   guys prepared then to exchange a list of terms to be
15               So you get the samples November 2nd. You get a             15   construed in two days, because we'll just accept your 37
16    month, December 2nd. And then you've agreed, you'll                   16   claims.
17    identify, you'll reduce it to seven claims. That would be             17              MR. BERL: Yes, Your Honor. We're prepared to
18    on December 2nd. And then you need some time to figure out            18   do that.
19    what the terms are you're going to dispute.                           19              THE COURT: Mr. Gutman?
20               Mr. Gutman, I'm going to give you essentially              20              MR. GUTMAN: I believe we could, we could meet
21    the choice here. What I just described is one way we could            21   that deadline.
22    work it so that when you guys had your meet and confer on             22              THE COURT: Okay. Let's keep it.
23    the joint terms, Genentech would have already reduced the             23              And then are you good with the October 26th date
24    number of claims. You would have a reduced number of claims           24   for exchanging lists of proposed constructions?
25    to review to select what terms you want.                              25              MR. BERL: Yes, Your Honor.


                                                          115                                                                           117


 1               All right. The downside for Amgen in doing that             1              MR. GUTMAN: I believe so, Your Honor.
 2    is it pushes the schedule back. The alternative would be to            2              THE COURT: All right. How about the
 3    keep the current dates and then you're going to have to                3   November 2nd date for you to meet and confer to narrow claim
 4    review though all 19 claims when you have your meet and                4   construction disputes? Can you both live with that? Mr.
 5    confer to decide what terms. Right?                                    5   Berl?
 6               So you have more work to do at the beginning,               6              MR. BERL: Yes, Your Honor.
 7    and then the terms that are in the claims that drop out are            7              THE COURT: Mr. Gutman?
 8    gone, but you will have had to review those claims before              8              MR. GUTMAN: Yes, I think so.
 9    you had the meet and confer.                                           9              THE COURT: All right. Okay. And then how
10               Which would you prefer?                                    10   about the November 16th, you would submit to the Court a
11               MR. GUTMAN: Your Honor, I think that it would              11   final joint claim construction chart. Can you all live with
12    make sense to continue to move through the claim                      12   that?
13    construction process.                                                 13              MR. BERL: Yes, Your Honor. I suppose it might
14               THE COURT: Okay.                                           14   have some extraneous --
15               MR. GUTMAN: I don't see there really being a               15              THE COURT: I know in the end some may drop out.
16    benefit to just putting everything on hold, waiting for               16   I get that. That's why I said I'm letting Mr. Gutman
17    plaintiffs to conduct their analysis on the samples and then          17   choose.
18    starting up after that. There are definitely, you know,               18              MR. GUTMAN: I understand, Your Honor. It might
19    claims and claim terms that I think, you know, we could               19   be worth moving that date up, Your Honor.
20    address now.                                                          20              THE COURT: I don't want to move it up. Why
21               THE COURT: Well, I'm not going to come back,               21   would I want to move it up?
22    just so you'll know. We'll only have one Markman hearing,             22              MR. GUTMAN: The only reason why I'm thinking
23    but as long as you're willing -- I mean, the advantage is --          23   about that is because I'm contemplating that we are going to
24    not the advantage. The reality is that if they narrowed the           24   try to squeeze in the new, Your Honor's procedure about how
25    19 to 7 and there were terms that you guys had agreed on              25   to brief the claim construction issues, and I'm just
10/10/2018 09:27:56 PM                                          Page 114 to 117 of 151                                               30 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      118
                                          Filed 11/16/18 Page 31 of 39 PageID #: 11689                                                  120


 1    anticipating because there would be more briefing events, we             1   beneficial to you all, too.
 2    would need possibly more time in order to cover those                    2                MR. GUTMAN: No. I understand that, Your Honor.
 3    briefing events.                                                         3                THE COURT: So you've got to exchange back and
 4                So I would rather, for example, move that date               4   forth, you know, four briefs, get them filed, and then I
 5    up and, you know, consider holding strong on the                         5   have to have a month.
 6    Markman/claim construction date if possible, or moving that              6                MR. GUTMAN: Can I take a minute, Your Honor?
 7    less. So it's just -- it all depends on how it works out                 7                THE COURT: Sure.
 8    with the actual briefing, and so I'm just trying to come up              8                MR. GUTMAN: Thank you.
 9    with different ways to perhaps create some more time to                  9                THE COURT: I wish we were frankly sitting at a
10    allow for Your Honor's briefing procedure.                              10   conference table in chambers. This is a very informal
11                THE COURT: All right. I'm going to have to                  11   setting for right now for our purposes.
12    move February 21st as a date. I told you I want to keep it              12                (Pause while counsel conferred.)
13    as close as I can, but I have to move it anyway. I have a               13                MR. GAFFNEY: Your Honor, you had mentioned
14    trial, and it's definitely going to trial.                              14   earlier -- I'm sorry, for the record, Paul Gaffney for
15                MR. GUTMAN: Okay.                                           15   Genentech.
16                THE COURT: So it has to give a little bit. I'm              16                You mentioned earlier there would be some case
17    going to try to do it as soon thereafter as I can. So let's             17   management discussions. Is that what we're doing now?
18    hold your thought there now but let's keep the date of                  18                THE COURT: Yes. Is that a problem?
19    November 16th.                                                          19                MR. GAFFNEY: No, no, no. In the interests of
20                So, Genentech, right now you've got your opening            20   full disclosure,
21    claim construction brief, it would have been filed on                   21
22    December 21st. You had almost a month. Now you're going to              22
23    be exchanging openings.                                                 23
24                So given that, any chance you could move that               24
25    date up, or are you really wedded to keeping that                       25


                                                            119                                                                         121


 1    December 21st date?                                                      1                THE COURT: All right. I have not gotten to the
 2                MR. BERL: Your Honor, obviously, that brief                  2   other implications of there are five other cases that
 3    would be informed by the selection that we make on                       3   Genentech has brought against three other parties. Right?
 4    December 2nd, which will be informed by whatever data we                 4                MR. GAFFNEY: There will be -- I mean --
 5    obtain from our testing before then.                                     5                THE COURT: I'm saying, there are already, I
 6                THE COURT: Yes.                                              6   think.
 7                MR. BERL: I'm just a little concerned about                  7                MR. SILVER: Your Honor, there's another set of
 8    giving ourselves less than the 19 days that we already                   8   cases where Genentech has sued biosimilars on the Herceptin
 9    have.                                                                    9   product.
10                THE COURT: I think that is fair.                            10                THE COURT: Correct.
11                MR. BERL: To get a brief together.                          11                MR. SILVER: I represent Genentech in one of
12                THE COURT: I think that's fair. All right.                  12   those cases. It's a whole different slew of counsel.
13                So then let's say you get your opening brief,               13                THE COURT: I know there's a different slew.
14    Mr. Gutman, on December 21st, and you're the one who is                 14                MR. SILVER: Yes.
15    pressing most for time. What's the earliest you can get an              15                THE COURT: I think there are some patents that
16    answer go brief served on Genentech?                                    16   overlap.
17                MR. GUTMAN: I think, Your Honor, the original               17                MR. GAFFNEY: There are some patents that
18    schedule the parties took into account the holidays,                    18   overlap.
19    obviously, and --                                                       19                MR. SILVER: Yes.
20                THE COURT: Yes. Look, Mr. Gutman, you can do                20                THE COURT: Yes.
21    whatever you want. Seriously, you've been gracious. It's                21                MR. GAFFNEY: This currently is the only Avastin
22    your call. We're trying to suit your client's interests in              22   case, although this is a matter of public record, that
23    expediting this, so you just tell me. I mean, I will tell               23   Pfizer has applied for FDA approval, which means the whole
24    you at the end of the day, I have to have a month. I want               24   statutory cascade of activities will start, and I assume
25    to be prepared for a Markman hearing. It's going to be                  25   given what has happened in all the other instances where
31 of 60 sheets                                                   Page 118 to 121 of 151                                      10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      122
                                          Filed 11/16/18 Page 32 of 39 PageID #: 11690                                              124


 1    people have applied, litigation will follow over Avastin.            1   which is basically 250 pages of words, which is about
 2    I'm talking about --                                                 2   30 pages.
 3                 THE COURT: You're talking about this case?              3               MR. BERL: Right.
 4                 MR. GAFFNEY: Well, not this case.                       4               THE COURT: And so you get to come back with
 5                 THE COURT: Amgen?                                       5   5,550, which is where my order changed. I think it
 6                 MR. GAFFNEY: Amgen, when it got approval for            6   previously said it gave you 10,000 or 11,000. 11,000.
 7    this product that we're fighting over --                             7               MR. BERL: Okay. I think it's going to take
 8                 THE COURT: Right.                                       8   more than ten days to answer that 8,250 --
 9                 MR. GAFFNEY: -- got approval for a small                9               THE COURT: That's fair. I was just throwing
10    production for a small manufacturing facility in Thousand           10   the date out there.
11    Oaks.                                                               11               So --
12                                                                        12               MR. BERL: So February 20th? I don't even know
13                                                                        13   honestly what days of the week you're talking about. I
14                 THE COURT: Okay.                                       14   don't have a calendar.
15                 MR. GAFFNEY: So we've gotten that application.         15               MR. GUTMAN: Your Honor, February 20th is more
16    We are reviewing it. The statute gives us a period of               16   time than we're using to respond to their brief.
17    time.                                                               17               MR. BERL: It's actually less. Mr. Gutman is
18                 THE COURT: But how is it going to affect this          18   taking from December 21st to January 25th. That's five
19    case?                                                               19   weeks. I'm suggesting three-and-a-half.
20                 MR. GAFFNEY: It's not.                                 20               MR. GUTMAN: That includes a holiday and --
21                 THE COURT: Okay.                                       21               THE COURT: Actually, just one thing. All
22                 MR. GAFFNEY: We already have two cases here            22   comments to me as opposed to each other. All right?
23    between these clients. You've got two captions and there's          23               MR. GUTMAN: Yes, Your Honor.
24    going to be a third.                                                24               THE COURT: Let's do that.
25                 THE COURT: All right. I appreciate it. Let's           25               So it is a reply brief. I mean, the reason why


                                                         123                                                                        125


 1    not forget before we leave here, we need to address                  1   they get the substantial one is because they're
 2    consolidation of these two cases.                                    2   substantially a proponent of their own claim construction
 3                 We still have a couple of outstanding discovery         3   and they're responding to you. That's why they get the
 4    disputes. I have not forgotten those.                                4   equivalent of 30 pages. So you'll just be replying to a
 5                 MR. GUTMAN: Thank you, Your Honor.                      5   portion of that brief. And let's face it, there are some
 6                 THE COURT: I thought I'd take advantage of the          6   holidays built in there.
 7    momentum we gained in the first discovery dispute.                   7               MR. BERL: Sure.
 8              Mr. Gutman, go ahead.                                      8               THE COURT: So I think normally, a reply brief
 9                 MR. GUTMAN: I think, Your Honor, without                9   in our district is ten days, but I understand, so let's push
10    knowing where we're headed in terms of the Markman date             10   it back some.
11    hearing, I think that we should stick with the January 5th          11               The stakes here are high on both sides and there
12    date for our responsive brief.                                      12   is a public interest as well in expediting the resolution of
13                 THE COURT: Okay.                                       13   this. So what can you do?
14                 MR. GUTMAN: And if we need to accelerate               14               MR. BERL: Perhaps around the middle of the week
15    things, maybe we can work with the clients for surreply             15   of February 11th. February 13th. Something like that
16    briefs.                                                             16   perhaps?
17                 THE COURT: Yes. All right. So let's do that.           17               THE COURT: All right. We'll start -- I'm not
18                 So then how about their reply. Do you want to          18   committing to this, but let's try. All right. Let's see if
19    say February 5th?                                                   19   we do the 13th. If we did February 13th, Mr. Gutman, then
20                 MR. BERL: I have not reviewed Your Honor's             20   when would you want to do a surreply?
21    claim construction procedures exactly in terms of the claim         21               MR. GUTMAN: Well, I guess, Your Honor, my
22    limits, et cetera. My understanding is that briefing Amgen          22   immediate reaction is, you know, I think the parties should
23    is putting on January 25th is a substantial brief in terms          23   be working with their reply and surreply brief in order to
24    of --                                                               24   try to -- I'm thinking about kind of moving backwards from
25                 THE COURT: It is. I think it's 8,250 words,            25   when our Markman hearing is.
10/10/2018 09:27:56 PM                                        Page 122 to 125 of 151                                               32 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      126
                                          Filed 11/16/18 Page 33 of 39 PageID #: 11691                                                   128


 1                THE COURT: I know. I think I have four Markman             1                MR. BERL: That's workable for us Your Honor.
 2    hearings in ANDA cases in March. Okay. So not counting a               2   April 2nd.
 3    two-week trial. So I'm working with you, too. I'm going to             3                THE COURT: Mr. Gutman? Let me just share with
 4    do everything I can. I am willing to work hard to do this.             4   you. Here's my schedule so you understand why I had to move
 5    I understand the stakes.                                               5   it out. I've got two Markman hearings the week before.
 6                So just tell me, go back to how much time --               6   I've got a jury trial the week of the 25th. I've got one
 7    assuming February 13th. I told them that wasn't set in                 7   Markman hearing, but I can tell you there's another one
 8    stone. If it was February 13th, what do you think you can              8   coming, it's going to happen at 3:00 o'clock, for the week
 9    do to get a surreply in?                                               9   of March 18th. I have two Markman hearings the week of
10                MR. GUTMAN: Your Honor, I apologize. I'm not              10   March 10th.
11    sure what the word limit is on the surreply.                          11                I just don't have, I don't have time. And this
12                THE COURT: It's 2,750, I think.                           12   is an inherited case. I have to do justice to the parties
13                MR. SILVER: It works out to about ten pages               13   that file cases with me.
14    under Judge Andrews' standard.                                        14                MR. GUTMAN: I understand, Your Honor.
15                THE COURT: I think I said 250. I think I am               15                THE COURT: All right. I will do my best to
16    giving you 275. It gives you more. It's 14 point font,                16   turn this around. It's definitely a priority case.
17    too. It makes it easier for me to read.                               17                Now, keep in mind you already are submitting
18                MR. GUTMAN: I think probably about ten days               18   summary judgment motions that don't come in until the end of
19    would take us to the 23rd, but that's a Saturday. So I mean           19   March. Right? So --
20    for purposes of discussion, let's say February 22nd.                  20                MR. GUTMAN: Well, those summary judgment
21                THE COURT: Okay. February 22nd. Is that                   21   motions, Your Honor, are on a very narrow issue.
22    President's Day or something? All right.                              22                THE COURT: Well, I know, but my point is that
23                So February 22nd to March 22nd is Friday. Give            23   it's not like you didn't plan on being in litigation.
24    me a second.                                                          24   They're a narrow issue that I would assume affects your
25                (Pause.)                                                  25   client's approach to this case. I mean, I just --


                                                              127                                                                        129


 1                THE COURT: I appreciate your patience. This is             1                MR. GUTMAN: No. I understand, Your Honor.
 2    a lot to juggle here, so I'm trying to figure it out.                  2   It's related simply to damages and the availability of
 3                This Markman, I normally would plan for a                  3   damages.
 4    three-hour Markman hearing. I understand Judge Sleet                   4                THE COURT: And a jury trial.
 5    planned for six hours in this.                                         5                MR. GUTMAN: And, yes.
 6                Mr. Gaffney?                                               6                THE COURT: Which has to be a consequential
 7                MR. GAFFNEY: It's a big case, Your Honor.                  7   issue.
 8                THE COURT: So --                                           8                MR. GUTMAN: Yes. Yes.
 9                MR. GAFFNEY: I would think a day.                          9                If we're going to have the Markman on the 2nd,
10                THE COURT: Six hours?                                     10   then I think that, you know, we would want more time
11                MR. GAFFNEY: If you give us a day.                        11   commensurate in scope of the amount of time that plaintiff
12                THE COURT: A full day. Okay.                              12   has for our surreply brief, so we tried to pare that back.
13                MR. GAFFNEY: I think so. Nothing in this case             13                THE COURT: Well, then I've got to move your
14    seems to be accomplished in a compressed period.                      14   date back. The 25th, that's giving me four weeks.
15                THE COURT: I know. I've got a 3:00 o'clock, so            15                MR. GUTMAN: Oh, if we submitted the joint brief
16    we've got to hustle.                                                  16   on --
17                All right. What was the date you said? We're              17                THE COURT: You're submitting the brief joint --
18    up to February 22nd is the brief, the brief is complete.              18                MR. GUTMAN: On February 25th.
19    Right?                                                                19                THE COURT: I'm trying to build into this.
20                MR. GUTMAN: Yes, Your Honor. And I think the              20   Imagine how complex it is for you, what it's like for us on
21    parties could reasonably submit a joint brief the following           21   the receiving end of your briefs and your arguments and your
22    Monday, on the 27th.                                                  22   claims. I need adequate time if you want me to do a good
23                THE COURT: Okay. February 27th. All right.                23   job.
24    How about April 2nd? All right. It's a Tuesday. Full                  24                MR. GUTMAN: No, I understand, Your Honor. I
25    day.                                                                  25   understand. Okay.
33 of 60 sheets                                                 Page 126 to 129 of 151                                        10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      130
                                          Filed 11/16/18 Page 34 of 39 PageID #: 11692                                             132


 1                THE COURT: All right. So let's make sure we've            1              THE COURT: Right.
 2    got these dates, because we're going to have to put them in           2              MR. GUTMAN: The substantial completion of
 3    an order.                                                             3   document production, Your Honor --
 4                You're going to get to the Court on                       4              THE COURT: I get that. Think about how much we
 5    November 16th a final joint claim construction chart.                 5   struggled today trying to get deadlines in place. You've
 6                On December 21st, plaintiff will serve, but not           6   got a deadline. I don't understand the defendants say
 7    file, their opening brief in claim construction.                      7   they're not going to produce responsive documents. I
 8                On January 25th, 2019, Amgen will serve on the            8   understand you're just trying to expedite the production of
 9    plaintiff its answering brief.                                        9   certain documents. Correct?
10                On February 13th, Genentech, the plaintiff, will         10              MR. GUTMAN: Well, we're trying to have a
11    serve its reply brief.                                               11   reasonable rolling production of documents in view of
12                And on February 22nd, Amgen will serve its               12   subsequent deadlines that are part of the scheduling
13    surreply brief. Wait a second. Yes, that's right.                    13   order.
14                And then on February 25th, the parties will file         14              THE COURT: But that is what it's all about.
15    a joint Markman brief pursuant to the policies or, rather,           15   You guys worked hard, as you said, to get these deadlines in
16    the instructions in a form of order. They'll be in the               16   place. Right?
17    order that we issue.                                                 17              MR. GUTMAN: Yes, Your Honor.
18                All right. So are we good on that?                       18              THE COURT: Okay.
19                MR. BERL: Yes, Your Honor.                               19              MR. GUTMAN: With the expectation that the
20                MR. GUTMAN: Yes, Your Honor.                             20   parties would be reasonable in rolling out their production
21                THE COURT: One second.                                   21   in view of other deadlines. I mean, I don't think that --
22                (Pause.)                                                 22              THE COURT: You say in view of other deadlines.
23                THE COURT: All right. Now, just so the record            23   We changed some deadlines today. Well, I will leave it to
24    is clear then.                                                       24   you. I'm just telling you where I'm coming from is, you
25                Okay. So as far as the first request for relief          25   guys did work out a scheduling order. It wasn't perfect for


                                                            131                                                                    133


 1    submitted by Amgen dealing with the scheduling orders                 1   both sides, but I would just be very -- I would be selective
 2    requirement relative to claims, I think we have resolved              2   in what you are doing, because I'm generally not sympathetic
 3    that.                                                                 3   to the idea we're basically going to move up discovery
 4                Would you agree, Mr. Gutman? I mean, maybe not            4   deadlines for certain documents that weren't built into the
 5    to your full satisfaction, but we've resolved it. Correct?            5   scheduling order. That's where I'm coming from.
 6                MR. GUTMAN: Yes, Your Honor.                              6              MR. GUTMAN: I understand, Your Honor.
 7                THE COURT: Okay. So now, Mr. Gutman, if you               7              THE COURT: Okay.
 8    would like to proceed, or your co-counsel would like to               8              MR. GUTMAN: Do you want me to address all of
 9    proceed with the other issues that you've raised in your              9   the issues?
10    letter.                                                              10              THE COURT: You can. I've read them. Put it
11                MR. GUTMAN: Yes, Your Honor.                             11   this way. At this point I'm denying the relief you seek.
12                THE COURT: And, okay. Here is the thing. I've            12   I'm giving you essentially ten minutes if you want to try to
13    got 22 minutes. I've read your -- actually, let me explain           13   persuade me of the errors of my ways.
14    in fairness to you, Mr. Gutman. I have read carefully the            14              MR. GUTMAN: Okay. So, Your Honor, on the first
15    submissions. I am inclined to deny the relief that you               15   discovery-related issue regarding producing documents prior
16    seek, so hit the main points and try to say why you think I          16   to the deadline for the substantial completion of document
17    would be wrong to deny it.                                           17   production, our position is that plaintiffs have been
18                MR. GUTMAN: Okay. This is on the issue of the            18   holding onto documents and we're going to see a big data
19    non-custodial documents.                                             19   dump, you know, in January, which is the deadline for the
20                THE COURT: It's on the issue of all the                  20   substantial completion of document production.
21    documents, because my general view is you've got discovery           21              There are categories of documents that they have
22    built in. It's coming your way. You're just trying to                22   not produced that there are upcoming deadlines, including
23    expedite is the way I understand it.                                 23   claim construction deadlines as well as the motion for
24                MR. GUTMAN: Well, we're trying to expedite part          24   summary judgment regarding the availability of damages in
25    of it.                                                               25   March. And so, yes, there is a deadline.
10/10/2018 09:27:56 PM                                         Page 130 to 133 of 151                                             34 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      134
                                          Filed 11/16/18 Page 35 of 39 PageID #: 11693                                                     136


 1                THE COURT: So pick your three or four examples               1   parties are going to be focused on custodial production,
 2    of documents that are really necessary for you to have the               2   which will involve, you know, a lot of documents, and from
 3    claim construction that you have not seen yet.                           3   our standpoint, it just doesn't make sense to have delayed
 4                MR. GUTMAN: Well, there's a whole category of                4   on the non-custodial documents given that up through
 5    documents relating to the date of invention for the various              5   January, the parties are going to be concerned with
 6    patents that we're construing, and obviously, claim                      6   producing custodial documents. So we don't believe that
 7    construction occurs from the standpoint of one of ordinary               7   there has been a reasonable rolling production on those
 8    skill in the art. That perspective is defined by the date                8   documents.
 9    upon which they're going to rely for their date of                       9                THE COURT: All right. Do you want to hit
10    invention. If they're now prepared to say that they will                10   the damages issue, why you think January 1, 2015, is
11    not come forward with any date of invention that is prior to            11   arbitrary?
12    the earliest effective filing date of the patents, then I               12                MR. GUTMAN: Sure.
13    think we can work with that. But if they are going to                   13                THE COURT: I think it's pretty reasonable to
14    preserve their ability to argue a different date of                     14   me. Help me understand why it's not.
15    invention, for example, in response to our invalidity                   15                MR. GUTMAN: Sure. One of the issues that's
16    arguments, then we --                                                   16   going to arise -- so it's not, it's not -- with respect to
17                THE COURT: Yes. Actually, that's where you                  17   damages in terms of the sales of their products and things
18    just through me for a loop. Again, I have fractions of the              18   like that, they've actually agreed to produce documents that
19    experience of patent law that you all do. That seems to me              19   predate 2015.
20    more like an invalidity as opposed to a claim construction              20                The dispute is really about what their
21    issue.                                                                  21   expectations and productions are regarding the impact of
22                MR. GUTMAN: Yes. Claim construction occurs                  22   biosimilarity into the market.
23    from the standpoint --                                                  23                THE COURT: Who cares what the projections are?
24                THE COURT: I understand the doctrine. It's                  24                MR. GUTMAN: I think it's bears on issues like
25    just as a practical matter, are you really thinking that                25   irreparable harm. They are arguing that for -- you know, if



                                                            135                                                                            137


 1    them not specifying between now and December 21st the exact              1   they have, for example, documents that say, oh, we're not
 2    date of invention is going to really affect your claim                   2   worried about the impact of biosimilar penetration into our
 3    construction approach?                                                   3   market and, you know, we're not worried about it because for
 4                MR. GUTMAN: We don't know, Your Honor.                       4   this reason or that reason or the other reason, that bears
 5                THE COURT: But that's one of the three or four               5   directly on whether they've suffered irreparable harm. I
 6    categories. I told you to pick three or four that really                 6   mean --
 7    show me how you might be prejudiced going into the Markman               7                THE COURT: I mean, if you find those documents
 8    brief.                                                                   8   after January 1, 2015, you'll have them. Isn't that a lot
 9                MR. GUTMAN: That's one of them, Your Honor.                  9   more probative than what they thought back in 2009?
10                THE COURT: Okay. Anything else?                             10                MR. GUTMAN: Well, no, Your Honor. And the fact
11                MR. GUTMAN: With respect to the availability of             11   that they changed their perception of what's happening in
12    damages, for eight months now, since February of this year,             12   the market, I think that we deserve to have discovery that
13    we've asked for licenses, settlement agreements, documents              13   speaks to what they think the impact will be on a biosimilar
14    that bear on the availability of damages, and they have not             14   presence in their own market, and that speaks to irreparable
15    produced a single document like that. And so these requests             15   harm. It speaks to a reasonable royalty. And 2015 is just
16    have been outstanding for eight months, including on the                16   completely arbitrary.
17    date of invention documents that I just described to you,               17                As we stated in the letter, we know that there
18    and we have not received those documents. And there's                   18   are documents there because there's at least one publicly
19    really no reason why they shouldn't have been produced in               19   available document where they are talking about the impact
20    the eight months since the requests have been served.                   20   of biosimilar market penetration. What they are arguing is,
21                THE COURT: Okay. What else?                                 21   they just don't want to go out and look for the documents,
22                MR. GUTMAN: That's it on the non-completion,                22   but if they're within the possession, custody or control of
23    the completion of non-custodial documents, Your Honor.                  23   Genentech or Roche, we deserve to have those documents
24                THE COURT: Okay.                                            24   because they are undisputedly relevant to the issues of at
25                MR. GUTMAN: So for the next few months the                  25   least irreparable harm and damages.

35 of 60 sheets                                                   Page 134 to 137 of 151                                        10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      138
                                          Filed 11/16/18 Page 36 of 39 PageID #: 11694                                                   140


 1                THE COURT: Okay.                                          1   the eight most knowledgeable people were before they listed
 2                MR. GUTMAN: And they have asked for materials             2   them. So you've got that information. You're getting the
 3    from us regarding various issues that predate 2015. And so            3   documents.
 4    if 2015 is going to be some arbitrary cutoff date, then it            4               Why isn't that sufficient?
 5    should apply to both parties and not asymmetrically only to           5               MR. GUTMAN: Well, part of the problem, Your
 6    what they need to produce.                                            6   Honor, is we're running out of the time. I mean, you
 7                THE COURT: Okay. Anything else?                           7   know, the January date is upon us. Discovery has been
 8                MR. GUTMAN: Not on that issue, Your Honor.                8   pending.
 9                On the issue of the e-mail custodians, the ESI            9               THE COURT: Right. But I can tell you, I mean,
10    protocol that has been agreed to between the parties                 10   just to give you an example. I mean, going into a trial, if
11    requires that the parties identify custodians with                   11   it's a blatant example where they play games like that, they
12    discoverable information.                                            12   would suffer consequences in trying the case. I mean, I'm a
13                I don't think it's reasonable to assume that the         13   big rule guy. I hated gamesmanship when I was in private
14    only discoverable information that Amgen is entitled to is           14   practice. I can guarantee you if there were games played
15    damages information, which is why they identified only               15   like that, I'm not expecting it at all, but if there were,
16    custodians that relate to damages issues.                            16   they would suffer -- they would be precluded from presenting
17                They have not identified any custodians that             17   certain evidence. There are all sorts of things you would
18    relate to non-damages issues. For example, more                      18   have at your disposal if games were played.
19    particularly --                                                      19               You don't have any evidence of that, do you?
20                THE COURT: But you've propounded document                20               MR. GUTMAN: We do. Not that they are playing
21    requests, I assume. You've propounded questions and -- have          21   games, but that there are custodians -- they concede that
22    you taken depositions yet?                                           22   manufacturing of Avastin is relevant, discoverable
23                MR. GUTMAN: No. They are the only ones.                  23   information that we're seeking that they have produced in
24                THE COURT: Okay.                                         24   part. I mean, they've produced --
25                MR. GUTMAN: Because we don't have documents, so          25               THE COURT: But that's my point. They've got to



                                                            139                                                                          141


 1    we're waiting for the documents.                                      1   produce it if it's responsive to documents even if it is not
 2                THE COURT: You don't have any documents?                  2   in the custody of one of the eight people. Correct?
 3                MR. GUTMAN: Well, we have 700,000 pages of                3               MR. GUTMAN: But then we don't get the ESI
 4    documents that are documents that mostly came from prior              4   discovery that bears on that issue because they're
 5    litigations, but on the issues that were really interested            5   arbitrarily restricting our access to ESI.
 6    in, we don't have the documents unfortunately, Your Honor.            6               THE COURT: That would be incredibly risky of
 7                And so owe.                                               7   them to -- I mean, I would be very, very surprised. I'm not
 8                THE COURT: Wait, okay. So, look. You've got               8   saying it doesn't happen in the litigation.
 9    the documents. You review them. And this is for the                   9               MR. GUTMAN: Well, all of the custodians, Your
10    non-inventor?                                                        10   Honor, that they've identified are the images related
11                MR. GUTMAN: Yes. The e-mail custodians.                  11   custodians. They've produced documents.
12                THE COURT: Non-custodial data sources. Right?            12               THE COURT: Well, wait. I thought the
13                MR. GUTMAN: Yes.                                         13   particular -- we're referring to the provision in the
14                THE COURT: And they've represented that,                 14   agreement that requires them to provide a list of eight
15    they've identified these eight people and said they're the           15   non-inventor custodial data sources. I mean, it makes sense
16    most likely to have discoverable information. Is that                16   to me that would be damages --
17    correct?                                                             17               MR. GUTMAN: No, Your Honor, because the
18                MR. GUTMAN: Yes.                                         18   inventors don't know about the manufacturing of Avastin.
19                THE COURT: All right. So you now look over               19   That's a separate issue from the inventor custodial issue,
20    your documents, and if you find, wait a second. Joe Smith            20   which bears on the patent issues. I'm talking about
21    here is the guy. He has the most knowledge and they didn't           21   manufacturing relating to Avastin, their commercial product
22    identify him, I'm going to be very receptive to taking               22   that they are making a lost profits claim for and a
23    remedial action. Right? But --                                       23   reasonable royalty claim. And so the point of that
24                MR. GUTMAN: Well, part of the problem --                 24   discovery is different from the point of the inventor
25                THE COURT: Presumably, they thought about who            25   discovery. The inventor discovery is directed and focused

10/10/2018 09:27:56 PM                                         Page 138 to 141 of 151                                                   36 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      142
                                          Filed 11/16/18 Page 37 of 39 PageID #: 11695                                               144


 1    on the patents. The manufacturing discovery that I'm                 1                MR. GUTMAN: Yes. And it's not about the
 2    talking about is not an inventor issue. It bears on how              2   patented methods. What I am referring to is
 3    they manufacture the commercial product that is the                  3   manufacturing --
 4    foundation for their lost profits claim.                             4                THE COURT: I know what you are referring to. I
 5                THE COURT: Okay. Mr. Silver, you're familiar             5   didn't limit it to patenting. I said the manufacturing
 6    with the rule. You agree with me. Right? And I'm reading             6   processes.
 7    a quote. You have an obligation to identify the eight                7                MR. GUTMAN: If they are not planning on calling
 8    custodial witnesses that are most knowledgeable, have the            8   any witnesses to talk about their manufacturing process for
 9    most knowledge about the issues in this case. Correct?               9   Avastin, then I guess they don't have to produce any
10                MR. SILVER: Yes, Your Honor.                            10   discovery about their manufacturing process.
11                THE COURT: Okay.                                        11                THE COURT: And that's an example of what I
12                MR. SILVER: And we believe we did that. They            12   meant, that there would be a consequence. If they called up
13    get 26 inventor custodians and then 8 non-inventor                  13   the expert within the company on manufacturing and that
14    custodians. And I will just add, they're getting a lot of           14   person was never identified to you, I would be troubled by
15    non-custodial data source, including our BLA that talks             15   that personally as a judge and probably wouldn't let the
16    about the manufacturing of our product, so we're kind of            16   person testify.
17    scratching our head as to why it is that they are concerned         17                You guys all get that. Correct?
18    that they are not getting manufacturing information.                18                MR. SILVER: Yes. Yes, Your Honor.
19                THE COURT: Okay. But in fairness, if all eight          19                THE COURT: All right.
20    people, if none of the eight people have knowledge about the        20                MR. GUTMAN: Yes, Your Honor. I mean, you know,
21    manufacturing process, that strikes me as odd.                      21   for all of these custodians, by the way, and this is one of
22                I mean, so, Mr. Berl, you're perplexed. Do you          22   the reasons why Amgen is concerned about it. The search
23    want to address that?                                               23   terms are all limited to, on the inventor side, to patent
24                MR. BERL: If I could maybe address that, Your           24   issues, and on the other eight custodians, all the search
25    Honor.                                                              25   terms are directed to damages related terms. And so there's


                                                          143                                                                        145


 1                First, what Mr. Gutman said about none of the            1   no effort here to produce any ESI relating to the
 2    inventors knowing anything about the manufacture of Avastin,         2   manufacturing of Avastin, and so if what I'm hearing is
 3    that's not true. I don't know why he would say that.                 3   correct, that they won't be able to introduce any evidence
 4                THE COURT: Okay.                                         4   relating to the issue of how Avastin is manufactured without
 5                MR. BERL: Some of them do, in fact.                      5   producing this ESI because they've taken no measures to
 6                THE COURT: In fairness, that's a good point. I           6   actually provide ESI on manufacturing, then I guess we can
 7    said if none of the eight. So what I mean to say though is,          7   address it down the road.
 8    I will be shocked if the 16 most knowledgeable people, of            8                THE COURT: I would just say this. I think
 9    the 16, no one can speak to in an informed way the                   9   enough has been said. I can't imagine allowing a witness
10    manufacturing process. Right? We're all on the same page            10   out of the blue to come from Genentech who is the person
11    on that?                                                            11   most knowledgeable about manufacturing and allowing that
12                MR. BERL: I'm not sure where you're getting 16.         12   person to testify if that person wasn't identified.
13    It's 34.                                                            13                Now, and so I hear you. I can't figure that out
14                THE COURT: I'm sorry. What?                             14   now. I'm not in a position. And you are going to have the
15                MR. BERL: There are 26 inventors. 34.                   15   benefit though of documents that maybe not run through the
16                THE COURT: For some reason I thought there were         16   ESI terms, but they have to be responsive. They have to
17    eight inventors. Okay.                                              17   produce the documents that are responsive to your request.
18                MR. BERL: With that proviso, I agree with you.          18   And presumably, you would be able to identify if you
19                THE COURT: All right. So, Mr. Gutman, you               19   reviewed them then, individuals that you believe would be
20    know, they've now been in court. They've said that you have         20   most knowledgeable. Correct?
21    the most knowledgeable folks, so --                                 21                MR. GUTMAN: Well, certainly more knowledgeable
22                MR. GUTMAN: Well, the date --                           22   than the custodians they identified relating to damages.
23                THE COURT: I'm telling you, if it turns out             23                THE COURT: Right.
24    your inventors don't know anything about the process, you           24                MR. GUTMAN: Yes, Your Honor.
25    would have remedies available to you.                               25                THE COURT: And I guess you get to depose the
37 of 60 sheets                                               Page 142 to 145 of 151                                      10/10/2018 09:27:56 PM
     Case 1:17-cv-01471-CFC Document 192
                                      146
                                          Filed 11/16/18 Page 38 of 39 PageID #: 11696                                                 148


 1    eight people -- well, I don't even know. Did you guys work            1               THE COURT: How about just answer his contention
 2    out how many depositions you all get?                                 2   that you were asking for information that goes back to 2009,
 3                MR. BERL: There's an hour's limit in the                  3   what's good for the goose is good for the gander.
 4    scheduling order.                                                     4               MR. BERL: We're asking for different kinds of
 5                MR. GUTMAN: 220 hours per side, Your Honor.               5   information, obviously. For example, if they developed
 6                THE COURT: All right. If you find none of                 6   their manufacturing process in part in 2009, that's
 7    those inventors have any knowledge about the manufacturing            7   obviously relevant to infringement. That doesn't mean every
 8    process, you can come back to the Court.                              8   document created in 2009 is discoverable in the case.
 9                MR. GUTMAN: Thank you, Your Honor.                        9               THE COURT: All right. I agree with you on
10                On the last issue about the documents served or          10   that. I'm going to deny Amgen's request for relief. At
11    filed by adverse parties in other litigations where these            11   this stage, I think this January 1, 2015 cutoff is
12    same patents have been litigated, the issue there is that            12   reasonable.
13    obviously, the positions taken by the other parties with             13               MR. BERL: I suppose the last issue is whether
14    respect to, for example, invalidity or unenforceability of           14   they get documents before the deadline of the schedule.
15    these very same patents and also claim construction issues           15               THE COURT: And there are two related to that.
16    and positions that the parties have taken in those                   16   Right? They've got the non-custodial, the non-e-mail and
17    litigations is highly relevant to the issues in this                 17   then the custodial.
18    case.                                                                18               MR. BERL: Correct.
19                This is unlike the --                                    19               THE COURT: All right.
20                THE COURT: Okay. That's good. I've only got a            20               MR. BERL: So I guess we don't view it with that
21    couple minutes. Mr. Berl, are you addressing these?                  21   sort of distinction. Obviously, those are two buckets,
22                MR. BERL: Yes, I am.                                     22   bought we're working intensely. As Your Honor noted, there
23                THE COURT: Why don't you step up.                        23   are multiple Genentech cases. The client is turning over
24                MR. BERL: I'm happy to address any of the                24   all sorts of files to try and meet these deadlines. We're
25    issues you would like.                                               25   working diligently and we'll meet them.



                                                             147                                                                       149


 1                THE COURT: Start with the last one he                     1               We don't view it as we'll do custodial now and
 2    addressed, please.                                                    2   then we'll do non-custodial. We're doing everything to meet
 3                MR. BERL: Sure. There have been 37 litigations            3   the deadline that was set and negotiated by the parties and
 4    regarding these patents, including IPRs. For 20 of them,              4   entered by the Court. We intend to do that.
 5    they're getting the entire file. For the other ones,                  5               The particular documents that he says he needs
 6    they're getting all of our reports and documents, which is            6   beforehand such as the date of invention, in the first
 7    more than they're willing to give us in the Hospira case.             7   instance, I agree with Your Honor, it doesn't really affect
 8    And Your Honor said we don't even get Amgen's statements.             8   claim construction in any meaningful way. It's really an
 9    We're giving them Genentech's statements. We're just not              9   invalidity issue. Moreover, now that the claim construction
10    giving them third-party statements so that someone else can          10   briefing dates have been adjusted, he's actually going to
11    do their homework for them and figure out what invalidity            11   get all of those documents before he has to submit a brief
12    defenses they should have included in their pre-litigation           12   to the Court.
13    exchanges under the BPCIA. So I don't see any basis.                 13               THE COURT: Can you agree to that?
14                THE COURT: I agree. I already indicated I was            14               MR. BERL: Well, the deadline is January 11th.
15    inclined to deny this. I'm going to deny that request.               15   We are going to meet the deadline. January 25th happens two
16                MR. BERL: I will work sort of backwards then.            16   weeks after January 11th.
17                THE COURT: Fine.                                         17               THE COURT: All right. One thing I would just
18                MR. BERL: With respect to the 2015 cutoff, that          18   encourage you to do, but, look. He has given some ground
19    was labeled by Mr. Gutman as being arbitrary. It was not             19   here. Okay. You ought to give some ground. The deadline
20    arbitrary. That cutoff emanated from our investigation when          20   is in place, which is why I'm not getting into it, but I
21    we asked people who had knowledge at the company, when did           21   will say, again, it's naive perhaps, but in the spirit of
22    you start doing modeling, the sorts of analysis that                 22   the cooperation, we're trying to get the case management,
23    Mr. Gutman says he wants. When did that begin at the                 23   you ought to try to expedite it.
24    company? And the answer was 2015, so it was not arbitrary            24               And then, lastly, I would say, look, to both
25    in any way. It was informed by our investigation.                    25   sides, I absolutely, even though I'm only a new judge, but I

10/10/2018 09:27:56 PM                                         Page 146 to 149 of 151                                                 38 of 60 sheets
     Case 1:17-cv-01471-CFC Document 192
                                      150
                                          Filed 11/16/18 Page 39 of 39 PageID #: 11697

 1    do think it's only fair to punish parties that play games in
 2    discovery when it comes to trial, and I will not hesitate to
 3    preclude testimony from being elicited or adduced if it's
 4    unfair to the discovery practices. All right.
 5                 So I'm going to deny the request to prematurely
 6    before the deadlines provide the non-custodial and the
 7    custodial e-mails, but I believe, Mr. Gutman, I've addressed
 8    it, so you won't be prejudiced.
 9                 MR. GUTMAN: Thank you, Your Honor.
10                 THE COURT: I think that disposes of all the
11    discovery issues.
12                 MR. BERL: From our side.
13                 MR. GUTMAN: I believe so.
14                 THE COURT: Are you agreeable to consolidate the
15    two cases?
16                 MR. GAFFNEY: Yes.
17                 MR. BERL: Yes, Your Honor.
18                 THE COURT: All right. So, Mr. Silver, do you
19    want to take care of that?
20                 MR. SILVER: I will do a stipulation with
21    Mr. Higgins. We'll file everything in the first-filed case
22    going forward, Your Honor.
23                 THE COURT: Okay. That would be great.
24                 MR. SILVER: Thank you.
25                 THE COURT: And then we'll -- one second.


                                                          151


 1                 All right. So we're going to get out a revised
 2    scheduling order that will reflect all the rulings today,
 3    and just to repeat, what I ruled today orally will serve as
 4    the Court's order with respected to the discovery issues
 5    that were brought to our attention.
 6                 Is there anything else that needs to be
 7    addressed today?
 8                 MR. BERL: No, Your Honor. Thank you so much
 9    for your time.
10                 MR. GUTMAN: Thank you.
11                 THE COURT: All right. Thank you. We're
12    adjourned.
13                 (Court recessed at 3:00 p.m.)
14                       - - -
15
16
17
18
19
20
21
22
23
24
25
39 of 60 sheets                                               Page 150 to 151 of 151   10/10/2018 09:27:56 PM
